 



EXHIBIT 10.2
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
CHERRY CREEK RADIO LLC
“BUYER”
AND
FISHER COMMUNICATIONS INC.
“PARENT”
AND
FISHER RADIO REGIONAL GROUP INC.
“SELLER”
May 30, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
ARTICLE 1 DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Singular/Plural; Gender
    12  
ARTICLE 2 PURCHASE AND SALE AND ASSUMPTION OF LIABILITIES
    12  
2.1 Purchase and Sale
    12  
2.2 Payments and Assumption of Liabilities
    13  
2.3 Closing Date; Bifurcated Closings
    13  
2.4 Closing Date Deliveries
    14  
2.5 Proration Adjustments
    15  
2.6 Escrow Reserve
    18  
2.7 Non-Assumption of Liabilities
    18  
2.8 Taxes
    19  
2.9 Risk of Loss
    19  
2.10 Allocation of Purchase Price
    19  
2.11 Accounts Receivable
    20  
2.12 Section 1031 Exchanges
    21  
ARTICLE 3 GOVERNMENTAL APPROVALS AND CONTROL OF STATIONS
    22  
3.1 FCC Consent
    22  
3.2 Application For FCC Consent
    22  
3.3 Notice of Application
    22  
3.4 Delay in Approval of Application
    22  
3.5 Other Governmental Consents
    23  
3.6 Great Falls Waiver
    23  
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE FISHER PARTIES
    23  
4.1 Organization
    23  
4.2 Authorization; Enforceability
    23  
4.3 Absence of Conflicting Agreements
    24  
4.4 Purchased Assets
    24  
4.5 Title to Purchased Assets; Liens and Encumbrances
    25  
4.6 Condition of Equipment
    25  
4.7 Contracts
    25  
4.8 Intangible Property
    26  
4.9 Real Property
    27  
4.10 Leases
    29  
4.11 Financial Statements and Interim Financial Statements
    29  
4.12 No Changes
    30  
4.13 Undisclosed Liabilities
    31  
4.14 No Litigation; Labor Disputes; Compliance with Laws
    31  
4.15 Taxes
    32  
4.16 Governmental Authorizations
    32  
4.17 Pending Applications
    33  
4.18 Compliance with FCC Requirements
    33  
4.19 Qualification
    33  
4.20 Insurance
    33  

i



--------------------------------------------------------------------------------



 



              Page No.  
4.21 Brokers
    33  
4.22 Powers of Attorney
    34  
4.23 Employees
    34  
4.24 Employee Benefit Plans
    34  
4.25 Environmental Compliance
    35  
4.26 Representation as of the Closing Date
    36  
4.27 Records
    36  
4.28 Insolvency
    36  
4.29 Related Party Transactions
    37  
4.30 Disclosure
    37  
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER
    37  
5.1 Organization
    37  
5.2 Authorization; Enforceability
    37  
5.3 Absence of Conflicting Agreements
    37  
5.4 Brokers
    38  
5.5 Buyer’s Qualifications
    38  
5.6 Insolvency
    38  
5.7 Representation as of the Closing Date
    38  
5.8 Disclosure
    38  
ARTICLE 6 COVENANTS
    38  
6.1 Access
    38  
6.2 Title Insurance; Surveys and Lien Search
    39  
6.3 Notice of Adverse Changes
    41  
6.4 Operations Pending Closing
    42  
6.5 Financial and FCC Reports
    45  
6.6 Consents
    45  
6.7 Cooperation
    45  
6.8 Tax Returns and Payments
    45  
6.9 Updating of Information; Cure
    46  
6.10 Conveyance Free and Clear of Liens
    46  
6.11 Financing Leases
    46  
6.12 Access to and Conversion of Data
    46  
6.13 Cooperation for Financing
    46  
6.14 Public Announcement
    46  
6.15 Restrictions on Buyer
    47  
6.16 Correction of coordinates
    47  
ARTICLE 7 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER
    47  
7.1 Compliance with Agreement
    47  
7.2 Proceedings and Instruments Satisfactory
    47  
7.3 Representations and Warranties
    47  
7.4 No Material Adverse Change
    48  
7.5 Event of Loss
    48  
7.6 Deliveries at Closing
    48  
7.7 Other Documents
    48  
7.8 Possession; Instruments of Conveyance and Transfer
    48  
7.9 Approvals and Consent
    48  

ii



--------------------------------------------------------------------------------



 



              Page No.  
7.10 Title Policies; Survey; Lien Search Report and Environmental Report
    48  
7.11 Absence of Investigations and Proceedings
    48  
7.12 Governmental Consents
    49  
7.13 Licenses
    49  
7.14 Absence of Liens; Payoff Letters
    49  
7.15 Non-Foreign Affidavit
    49  
7.16 Governmental Consents
    49  
ARTICLE 8 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
    50  
8.1 Compliance with Agreement
    50  
8.2 Proceedings and Instruments Satisfactory
    50  
8.3 Representations and Warranties
    50  
8.4 Deliveries at Closing
    50  
8.5 Other Documents
    50  
8.6 Absence of Investigations and Proceedings
    50  
8.7 Governmental Consents
    50  
ARTICLE 9 INDEMNIFICATION
    51  
9.1 Indemnification of Buyer
    51  
9.2 Indemnification of Fisher Parties
    52  
9.3 Method of Asserting Claims
    53  
9.4 Payment of Claims
    54  
9.5 Nature and Survival of Representations
    54  
9.6 Limitation on Aggregate Claims
    54  
ARTICLE 10 FURTHER AGREEMENTS
    55  
10.1 Event of Loss
    55  
10.2 Station Employees
    56  
10.3 WARN Act
    57  
10.4 Bulk Transfer
    57  
ARTICLE 11 TERMINATION; MISCELLANEOUS
    57  
11.1 Termination
    57  
11.2 Rights on Termination; Waiver
    58  
11.3 Further Assurances
    59  
11.4 Schedules
    59  
11.5 Survival
    59  
11.6 Entire Agreement; Amendment; and Waivers
    59  
11.7 Expenses
    60  
11.8 Benefit; Assignment
    60  
11.9 Confidentiality; Public Announcements
    60  
11.10 Exclusivity
    61  
11.11 Notices
    61  
11.12 Counterparts; Headings
    62  
11.13 Income Tax Position
    62  
11.14 Severability
    62  
11.15 Electronic Notices, Signatures or Records
    62  
11.16 Legal Actions
    62  

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

         
Exhibit A
  —   Assumption Agreement
 
       
Exhibit B
  —   Bill of Sale and Assignment
 
       
Exhibit C
  —   Buyer’s Closing Certificate
 
       
Exhibit D
  —   Escrow Agreement
 
       
Exhibit E
  —   Assignment and Assumption of Contracts
 
       
Exhibit F
  —   Assignment and Assumption of Leases
 
       
Exhibit G
  —   Assignment of Licenses, Permits, and Authorizations
 
       
Exhibit H
  —   Fisher Parties’ Closing Certificate
 
       
Exhibit I-1
  —   Fisher Parties’ Opinion of Counsel
 
       
Exhibit I-2
  —   Opinion of FCC Counsel
 
       
Exhibit J-1
  —   Intangible Property Assignment
 
       
Exhibit J-2
  —   Assignment and Assumption of Registered Trademarks
 
       
Exhibit K
  —   Intentionally Omitted
 
       
Exhibit L
  —   Form of Estoppel Certificate
 
       
Exhibit M
  —   Form of Non-Compete/Non-Solicit Agreement
 
       
Exhibit N-1
  —   Form of Warranty Deed for Montana
 
       
Exhibit N-2
  —   Form of Warranty Deed for Washington

iv



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

         
Schedule 1.0
  —   List of Stations
Schedule 1.1
  —   Assumed Liabilities
Schedule 1.2
  —   Contracts
Schedule 1.3
  —   Intangible Property
Schedule 1.4
  —   Equipment
Schedule 1.5
  —   Leases
Schedule 1.6
  —   Licenses
Schedule 1.7
  —   Motor Vehicles
Schedule 1.8
  —   Real Property
Schedule 1.9
  —   Retained Assets
Schedule 2.1
  —   Permitted Liens
Schedule 2.10
  —   Allocation of Purchase Price
Schedule 4.3
  —   Conflicting Agreements
Schedule 4.4
  —   Matters Relating to Purchase Assets
Schedule 4.5
  —   Liens
Schedule 4.6
  —   Condition of Equipment
Schedule 4.7
  —   Matters Relating to Contracts
Schedule 4.8
  —   Matters Relating to Intangible Property
Schedule 4.9
  —   Matters Relating to Real Property
Schedule 4.10
  —   Matters Relating to Leases
Schedule 4.11(a)
  —   Financial Statements
Schedule 4.11(b)
  —   Interim Financial Statements
Schedule 4.12
  —   No Changes
Schedule 4.13
  —   Undisclosed Liabilities
Schedule 4.14
  —   Litigation, Labor Matters and Compliance with Laws
Schedule 4.15
  —   Taxes
Schedule 4.16
  —   Governmental Authorizations
Schedule 4.17
  —   Pending Applications
Schedule 4.18
  —   Compliance with FCC Requirements
Schedule 4.20
  —   Insurance
Schedule 4.22
  —   Powers of Attorney
Schedule 4.23
  —   Employees
Schedule 4.24
  —   Employee Benefit Plans
Schedule 4.25
  —   Environmental Matters
Schedule 4.29
  —   Related Party Transactions
Schedule 6.10
  —   Liens Not to be Released

v



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT is made as of the 30th day of May, 2006, by and
among Cherry Creek Radio LLC, a limited liability company organized under the
laws of the State of Delaware (“Buyer”), Fisher Communications Inc., a
corporation organized under the laws of the State of Washington (“Parent”), and
Fisher Radio Regional Group Inc., a corporation organized under the laws of the
State of Washington (“Seller”).
R E C I T A L S:
     WHEREAS, Seller holds certain licenses, permits and authorizations issued
by the Federal Communications Commission for the operation of the radio
broadcast stations specified on SCHEDULE 1.0 hereto (individually, a “Station”
and collectively, the “Stations”) and owns the assets used or useful in the
operation of the Stations; and
     WHEREAS, Seller desires to sell or assign and Buyer desires to purchase the
assets of the Stations, including the Licenses (as defined below), and to assume
certain liabilities and obligations of Seller, as more fully described and on
the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the above recitals and of the mutual
agreements and covenants contained in this Agreement, the parties, intending to
be legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Definitions. When used in this Agreement, the following terms shall
have the meanings specified:
          “Accountants” shall have the meaning set forth in Section 2.5(g).
          “Accounts Receivable” shall mean all trade accounts receivable of
Seller immediately prior to the Closing, as determined in accordance with GAAP.
          “Adjustment Amount” shall have the meaning set forth in
Section 2.5(f).
          “Adjustment List” shall have the meaning set forth in Section 2.5(f).
          “Affiliate” shall mean, with respect to any Person, any other Person
that, directly or indirectly, Controls, is Controlled by, or is under common
Control with, the specified Person.
          “Agreement” shall mean this Purchase and Sale Agreement, together with
the Schedules and the Exhibits attached hereto, as the same shall be amended
from time to time in accordance with the terms hereof.

1



--------------------------------------------------------------------------------



 



          “Alternative Transaction” shall have the meaning set forth in
Section 11.10.
          “Assignment Application” shall have the meaning set forth in
Section 3.2.
          “Assumed Liabilities” shall mean the Transferred Obligations;
provided, however, that if a Bifurcated Closing occurs pursuant to
Section 2.3(b), then “Assumed Liabilities” shall mean (A) in the case of the
Primary Closing, all of the Transferred Obligations arising in connection with
or otherwise relating to the Primary Stations and (B) in the case of the Great
Falls Closing, all of the Transferred Obligations arising in connection with or
otherwise relating to the Great Falls Stations.
          “Assumption Agreement” shall mean an instrument in the form of EXHIBIT
A attached hereto by which the Assumed Liabilities are to be accepted by Buyer.
          “Benefit Arrangements” shall mean a benefit program or practice
providing for bonuses, incentive compensation, vacation pay, severance pay,
insurance, restricted stock, stock options, employee discounts, company cars,
tuition reimbursement or any other perquisite or benefit (including, without
limitation, any fringe benefit under Section 132 of the Code) to employees,
officers or independent contractors that is not a Plan.
          “Bifurcated Closing” shall have the meaning set forth in
Section 2.3(b).
          “Bill of Sale and Assignment” shall mean an instrument in the form of
EXHIBIT B attached hereto, by which Seller will convey to Buyer title to the
Purchased Assets.
          “Business” shall mean the assets, business and operations of the
Stations conducted by Seller but shall exclude the business, operations, assets
and all other properties of Parent and all other entities affiliated with
Parent, to the extent not used primarily or in any material manner in the
operation of the Stations. For purposes of clarification, it is understood that
an asset of an entity that may have been indirectly used or assisted in the
operation of the Stations shall be excluded from the definition of “Business” if
such asset is not used primarily in the operation of the Stations, and is not
physically located at the Stations.
          “Buyer” shall mean Cherry Creek Radio LLC, a Delaware limited
liability company, its successors or assigns.
          “Buyer Indemnified Parties” shall have the meaning set forth in
Section 9.1.
          “Buyer’s Closing Certificate” shall mean a certificate of Buyer in the
form of EXHIBIT C attached hereto.
          “Buyer’s Information” shall have the meaning set forth in
Section 11.9(b).
          “Cash” shall mean all monies of Seller relating to the Stations,
whether in the form of cash, cash equivalents, marketable securities or deposits
in bank accounts prior to the Closing Date.
          “Claims” shall have the meaning set forth in Section 9.1.

2



--------------------------------------------------------------------------------



 



          “Closing” shall have the meaning set forth in Section 2.3(a).
          “Closing Date” shall have the meaning set forth in Section 2.3(b).
          “COBRA” shall have the meaning set forth in Section 4.24(b).
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Collection Period” shall have the meaning ascribed to it in
Section 2.11(b).
          “Communications Act” shall have the meaning set forth in Section 4.16.
          “Communications Laws” shall have the meaning set forth in
Section 4.16.
          “Consolidated Tradeout Credit” shall have the meaning set forth in
Section 2.5(d).
          “Consultant” shall have the meaning set forth in Section 6.2(d)(I).
          “Contract Assignment” shall mean an instrument, in the form of EXHIBIT
E attached hereto, by which Seller assigns the Contracts to Buyer and Buyer
assumes the then remaining rights and obligations of Seller under the Contracts.
          “Contracts” shall mean (i) those agreements (other than those included
in the Retained Assets and other than the Leases) under which Seller conducts
the business of the Stations, including all contractual obligations incurred by
Seller for the Program Rights, that are listed on SCHEDULE 1.2 and
(ii) contracts for the sale of advertising time on the Stations entered into in
the ordinary course of Seller’s business. Notwithstanding the foregoing
definition, the parties hereby acknowledge that those certain Contracts that are
expressly identified on SCHEDULE 1.2 as “Group Contracts” may benefit affiliates
of Seller, and with respect to those “Group Contracts” that are expressly
identified on SCHEDULE 1.2, the definition of “Contracts” for purposes of this
Agreement shall only include and be limited to such terms of a Contract, or
portions thereof, as benefits Seller, and then only to the extent relating to
the Business or the Purchased Assets.
          “Control” including its various tenses and derivatives (such as
“Controlled” and “Controlling”) shall mean (i) when used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract, agreement or arrangement or
otherwise and (ii) when used with respect to any security, the possession,
directly or indirectly, of the power to vote, or to direct the voting of, such
security or the power to dispose of, or to direct the disposition of, such
security.
          “Customer Lists” shall mean all lists, documents, written information
and computer tapes and programs and other computer readable media in Seller’s
possession concerning past, present and potential purchasers of services from
the Stations.
          “Environment” shall mean surface waters, ground waters, surface water
sediment, soil, subsurface strata, ambient air and other environmental medium.

3



--------------------------------------------------------------------------------



 



          “Environmental Laws” shall mean the rules and regulations of the FCC,
the Environmental Protection Agency and any other federal, state or local
government authority pertaining to human exposure to RF radiation and all
applicable rules and regulations of federal, state and local laws, including
statutes, regulations, ordinances, judicial or administrative orders, consent
decrees or judgments, codes, rules and policies, now or hereafter in effect and
as amended, relating to pollution or protection of the Environment, health,
safety or natural resources or to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Regulated Substances.
          “Environmental Permit” shall mean any permit, license, certificate,
approval, identification number or other authorization required to operate the
Business under applicable Environmental Law.
          “Environmental Work” shall have the meaning ascribed to it in
Section 6.2(d)(III).
          “Equipment” shall mean all machinery, equipment, furniture, fixtures,
furnishings, toolings, parts, tubes, tapes, microwaves, transponders, relays and
other items of tangible personal property of Seller used, held for use or
useable in the operation of any Station, including, but not limited to, those
items listed on SCHEDULE 1.4, and excluding in all cases the Retained Assets.
          “Equipment Claims” shall have the meaning set forth in Section 9.6(a).
          “Equipment Threshold Amount” shall have the meaning set forth in
Section 9.6(a).
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          “Escrow Agent” shall mean U.S. Bank National Association in Atlanta,
Georgia.
          “Escrow Agreement” shall mean the Escrow Agreement in the form of
EXHIBIT D attached hereto among Escrow Agent, Buyer and the Fisher Parties.
          “Escrow Deposit” shall mean the sum of One Million Six Hundred
Thousand Dollars ($1,600,000), to be deposited by Buyer with the Escrow Agent
concurrently with the execution of this Agreement, to be held by Escrow Agent in
accordance with the terms and provisions of this Agreement and the Escrow
Agreement.
          “Escrow Reserve” shall have the meaning ascribed to it in Section 2.6.
          “Estoppel Certificates” shall have the meaning set forth in
Section 2.4(a).
          “Event of Loss” shall mean any loss, taking, condemnation, or
destruction of, or damage to, any of the Purchased Assets or any Station.
          “FCC” shall mean the Federal Communications Commission.

4



--------------------------------------------------------------------------------



 



          “FCC Consent” shall mean action by the FCC granting its written
consent to the assignment of the Licenses to Buyer (or Buyer’s assignee pursuant
to Section 11.8).
          “Final Order” shall mean that action shall have been taken by the FCC
(including action duly taken by the FCC’s staff, pursuant to delegated
authority) which shall not have been reversed, stayed, enjoined, set aside,
annulled or suspended, with respect to which no timely request for stay,
petition for rehearing, appeal or certiorari or sua sponte action of the FCC
with comparable effect shall be pending and as to which the statutory time for
filing any such petition, appeal, certiorari or for the taking of any such sua
sponte action by the FCC shall have expired or otherwise terminate.
          “Financial Statements” shall mean the unaudited financial statements
of Seller relating to the Stations described in Section 4.11(a).
          “Financing Leases” shall mean any lease which is properly
characterized as a capitalized lease obligation in accordance with GAAP.
          “Fisher Parties” shall mean Seller and Parent.
          “Fisher Parties’ Closing Certificate” shall mean a certificate of the
Fisher Parties, in the form of EXHIBIT H attached hereto.
          “Fisher Parties Opinions of Counsel” shall mean legal opinions of
outside counsel and FCC outside counsel to the Fisher Parties addressed to Buyer
in the form of EXHIBITS I-1 and I-2 attached hereto.
          “GAAP” shall mean generally accepted accounting principles set forth
in opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.
          “Governmental Body” shall mean any foreign, federal, state, local or
other governmental authority or regulatory body.
          “Great Falls Closing” means the consummation, in accordance with the
terms of this Agreement, of the purchase and sale of the Purchased Assets that
are used or held for use with respect to the Great Falls Stations.
          “Great Falls Stations” shall mean the following Stations of Seller
located in Great Falls, Montana: KXGF(AM), KQDI-FM, KQDI(AM), KIKF(FM), KINX(FM)
and K274BC (“Great Falls Stations”).
          “Great Falls Waiver” shall have the meaning set forth in Section 3.6.
          “Incentive Program” means any agreement, obligation, commitment or
program of Seller in the nature of a rebate or an incentive, whether for
Seller’s employees, third parties or

5



--------------------------------------------------------------------------------



 



otherwise, including without limitation, any incentives in the nature of a
cruise, travel voucher, merchandise or other goods and services.
          “Indemnitee” shall have the meaning set forth in Section 9.3(a).
          “Indemnitor” shall have the meaning set forth in Section 9.3(a).
          “Individual Tradeout Credit” shall have the meaning set forth in
Section 2.5(d).
          “Intangible Property” shall mean: (a) all patents, trademarks, service
marks, copyrights (whether or not registered) and registrations and applications
therefor, trade names, trade secrets, confidential know-how, designs,
inventions, software which is necessary for the operation of the Stations in
their respective markets (which shall include by way of example and not in
limitation, traffic and billing software and data owned or primarily used by any
Station, but specifically excluding accounting and human resources software and
data used or licensed by the Fisher Parties prior to the Closing Date through
Parent), formulae, jingles, slogans, logos and similar proprietary information
owned or used by, or in any way relating to, any Station, (b) all of the rights
of Seller in and to the call letters for each Station and any related Internet
domain name, and (c) all goodwill associated therewith, a complete list of which
(consisting of the items described in (a), (b) and (c) above) is set forth on
SCHEDULE 1.3.
          “Intangible Property Assignment” shall mean an instrument, in the form
of EXHIBIT J-1 attached hereto, by which interests in and to all of the
Intangible Property are to be conveyed to Buyer.
          “Interim Financial Statements” shall mean the unaudited financial
statements of Seller relating to the Stations described in Section 4.11(b).
          “Knowledge” with respect to Seller shall have the following meaning:
the Fisher Parties will be deemed to have “Knowledge” of a particular fact or
other matter if the President or Chief Financial Officer of Fisher
Communications Inc., the President, Controller or Chief Engineer of Seller, or
the Chief Engineer, Business Manager, or General Manager of any Station has
actual knowledge of such fact or other matter, or if any of the foregoing
individuals could reasonably be expected to discover or otherwise become aware
of such fact or other matter in the course of making a reasonable inquiry into
such areas of the Business that are under such individual’s general area of
responsibility.
          “Lease Assignment” shall mean an instrument in the form of EXHIBIT F
attached hereto, by which Seller shall assign to Buyer the Leases.
          “Leases” shall mean those leases of real and personal property related
to any Station as listed on SCHEDULE 1.5.
          “License Assignment” shall mean an instrument in the form of EXHIBIT G
attached hereto, by which Seller shall assign to Buyer the Licenses.
          “Licenses” shall mean all licenses, permits (including but not limited
to construction permits) and authorizations issued by the FCC to Seller for the
operation of each

6



--------------------------------------------------------------------------------



 



Station and other material licenses, permits and authorizations issued or
granted by any other Governmental Body, all of which are listed on SCHEDULE 1.6.
          “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
security interest, encumbrance, claim, lien, lease (including any capitalized
lease) or charge of any kind, whether voluntarily incurred or arising by
operation of law or otherwise, affecting any assets or property, including any
agreement to give or grant any of the foregoing, any conditional sale or other
title retention agreement and the filing of or agreement to give any financing
statement with respect to any assets or property under the Uniform Commercial
Code of the States of Montana, Washington or a comparable law of any
jurisdiction.
          “Material Adverse Effect” shall mean a material adverse effect on the
business, operations, or financial condition of the Stations, the Business, the
Purchased Assets, or on the ability of the Fisher Parties to consummate the
transactions contemplated hereby, or any event or condition which would
reasonably be expected, with the passage of time, to constitute such a “material
adverse effect,” other than changes generally applicable to the economy of the
United States or the radio broadcasting industry in general.
          “Material Leases” and “Material Contracts” shall mean those Leases
listed on SCHEDULE 1.5 and marked with an asterisk, and those Contracts listed
on SCHEDULE 1.2 and marked with an asterisk.
          “Miscellaneous Assets” shall mean all tangible and intangible assets
used, held for use or useable in the operation of any Station and not otherwise
specifically referred to in this Agreement, including any warranties relating to
any of the Purchased Assets, excepting therefrom only the Retained Assets.
          “Motor Vehicle Title Certificates” shall mean the official evidences
of title to the Motor Vehicles.
          “Motor Vehicles” shall mean all motor vehicles owned by Seller used in
the operation of the Business, including, without limitation, those listed on
SCHEDULE 1.7.
          “Non-Compete/Non-Solicit Agreements” shall mean the Non-Compete
Agreements from the Fisher Parties and certain affiliated entities for the
benefit of Buyer substantially in the form of EXHIBIT M attached hereto.
          “Notice of Defect” shall have the meaning ascribed to it in
Section 6.2(a).
          “Parent” shall mean Fisher Communications Inc., a Washington
corporation.
          “Permitted Liens” shall mean: (i) liens for Taxes not yet due and
payable, (ii) liens for inchoate mechanics’ and materialmen’s liens for
construction in progress and workmen’s, repairmen’s, warehousemen’s and
carriers’ liens arising in the ordinary course of business for sums not yet
delinquent (provided the Title Companies agree to insure over any such exception
raised in the Title Commitment pertaining to such liens), (iii) easements,
rights of way, building and use restrictions, exceptions, reservations and other
non-monetary encumbrances on the Real Property in each case that appear in the
public real property records

7



--------------------------------------------------------------------------------



 



(or that would be disclosed by a survey) and that do not in any material respect
adversely affect, impair or interfere with the use of the property subject
thereto for the operation of the Station, and (iv) liens listed on SCHEDULE 2.1.
          “Person” shall mean any natural person, general or limited
partnership, corporation, limited liability company, firm, association or other
legal entity.
          “Phase I Environmental Assessment” shall have the meaning ascribed to
it in Section 6.2(d)(I).
          “Phase I Time Period” shall have the meaning ascribed to it in
Section 6.2(d)(I).
          “Phase II Inspection” shall have the meaning ascribed to it in
Section 6.2(d)(II).
          “Phase II Time Period” shall have the meaning ascribed to it in
Section 6.2(d)(II).
          “Plan” shall mean any plan, program or arrangement, whether or not
written, that is or was: (a) an “employee benefit plan” as such term is defined
in Section 3(3) of ERISA; (b) an “employee pension benefit plan” as such term is
defined in Section 3(2) of ERISA, including, without limitation, any such plan
that satisfies, or is intended by Seller to satisfy, the requirements for tax
qualification described in Section 401 of the Code; (c) a “multiemployer plan”
as such term is defined in Section 3(37) of ERISA; or (d) an “employee welfare
benefit plan” as such term is defined in Section 3(1) of ERISA; and with respect
to (a)-(d), (i) which was or is established or maintained by Seller, (ii) to
which Seller contributed or is obligated to contribute, fund or provide
benefits, or (iii) which provides or promises or provided or promised benefits
to any Person who performs or who has performed services for Seller and because
of those services is or has been (A) a participant therein or (B) entitled to
benefits thereunder.
          “Primary Closing” means the consummation, in accordance with the terms
of this Agreement, of the purchase and sale of the Purchased Assets that are
used or held for use with respect to all Stations other than the Great Falls
Stations.
          “Primary Stations” means all Stations other than the Great Falls
Stations.
          “Program Rights” shall mean all rights presently existing and obtained
prior to the Closing, in accordance with this Agreement, of Seller to broadcast
radio programs in the operation of the Business as part of any Station’s
programming and for which Seller is or will be obligated to compensate the
vendor of such Program Rights, including all program barter agreements.
          “Purchased Assets” shall mean the right, title and interest of Seller
in and to all assets owned or used by, or in any way relating to, the operation
of any Station, other than the Retained Assets, including but not limited to,
(i) the Contracts, (ii) the Customer Lists, (iii) the Equipment, (iv) the
Intangible Property, (v) the Leases, (vi) the Licenses, (vii) the Miscellaneous
Assets, (viii) the Motor Vehicles, (ix) the Real Property and (x) the Records.
          “Purchased Assets Reports” shall have the meaning set forth in
Section 6.2(c).

8



--------------------------------------------------------------------------------



 



          “Purchase Price” shall mean the sum of Thirty Three Million Three
Hundred Forty Thousand Dollars ($33,340,000), as adjusted pursuant to
Section 2.5 hereof”); provided, however, that if a Bifurcated Closing occurs
pursuant to Section 2.3(b), the term “Purchase Price” with respect to the
Primary Closing shall mean Twenty Nine Million One Hundred Forty Thousand
Dollars ($29,140,000) as adjusted pursuant to Sections 2.5 and 10.1, and the
term “Purchase Price” with respect to the Great Falls Closing shall mean Four
Million Two Hundred Thousand Dollars ($4,200,000), as adjusted pursuant to
Sections 2.5 and 10.1.
          “Real Property” shall mean Seller’s fee simple or leasehold interest
in the real property described on SCHEDULE 1.8, and all buildings, structures,
improvements and fixtures thereon used or held for use in connection with the
operation of the Business, together with all strips and gores, rights of way,
easements, privileges and appurtenances pertaining thereto, including any right,
title and interest of Seller in and to any street adjoining any portion of the
Real Property.
          “Receivables” shall mean all notes receivable of Seller immediately
prior to the Closing and all Accounts Receivable.
          “Receivables List” shall have the meaning ascribed to it in
Section 2.11(a).
          “Recognized Environmental Condition” shall have the meaning ascribed
to it in Section 6.2(d)(I).
          “Records” shall mean files and records, including schematics,
technical information and engineering data, programming information,
correspondence, books of account, employment records, customer files, purchase
and sales records and correspondence, advertising records, files and literature,
and FCC logs, files and records, and other written materials, of Seller relating
to any Station.
          “Regulated Substances” shall mean any material or substance which is
or may be hazardous, or which could otherwise pose a risk to health, safety or
the Environment or which is regulated, prohibited or controlled pursuant to or
the subject of any Environmental Laws, including without limitation, any
hazardous substances (as defined in 42 U.S.C. § 9601(14)), solid waste (as
defined in 42 U.S.C. § 6903(27)), pollutant or contaminant (as defined in 42
U.S.C. § 9601(33)), or any other waste, pollutant, hazardous waste (as defined
in 42 U.S.C. § 6903(5)), petroleum (as defined in 42 U.S.C. § 6991(8)),
petroleum-based substance, by-product, breakdown product or waste, oil (as
defined in 33 U.S.C. § 2701(23)), special waste, sludge (as defined in 42 U.S.C.
§ 6903(26A)), or as such terms are otherwise defined under applicable laws of
the States of Montana and Washington; and any constituent of any of the
aforementioned substance or waste and specifically including but is not limited
to polychlorinated biphenyls (PCBs), asbestos, asbestos-containing material,
lead-based paints, urea formaldehyde, infectious wastes, radioactive materials
and wastes and petroleum and petroleum products (including, without limitation,
crude oil or any fraction thereof).
          “Remedial Action” shall have the meaning ascribed to it in
Section 7.10.
          “Retained Assets” shall mean:

9



--------------------------------------------------------------------------------



 



          (a) All Cash;
          (b) All claims, rights and interests of the Fisher Parties in and to
any refunds for Taxes paid in respect of the Stations or the Business for
periods ending on or prior to the Closing Date (subject to claims of Buyer for
proration of property and other Taxes or fees of any nature whatsoever under
this Agreement);
          (c) Any rights, claims or causes of action of the Fisher Parties
against third parties relating to the assets, properties, business or operations
of the Business, the Purchased Assets or the Stations, to the extent they relate
to the period prior to the Closing, but excluding warranty claims with respect
to Equipment unless such Equipment shall have been replaced;
          (d) All bonds, letters of credit, intercompany notes and similar
items, contracts or policies of insurance and prepaid insurance with respect to
such contracts or policies;
          (e) Each Fisher Party’s corporate seal, corporate minute books, stock
record books, corporate records relating to incorporation and capitalization,
financial accounting records (except to the extent they constitute Records), tax
returns and related documents and supporting work papers and any other records
and returns relating to Taxes, assessments and similar governmental levies
(other than real and personal property Taxes, assessments and levies imposed on
the Purchased Assets);
          (f) The contracts, agreements or understandings of the Fisher Parties
that are listed on SCHEDULE 1.9;
          (g) Any trade name, trademarks, service marks or logos using or
incorporating the phrases “Fisher” or “Fisher Broadcasting” or any portion of
any logo containing such phrases;
          (h) All records and documents relating to Retained Assets or to
liabilities other than Assumed Liabilities and not relating to the Business, the
Purchased Assets, the Stations or the Assumed Liabilities;
          (i) All trusts, trust assets, trust accounts, reserves, insurance
policies, or other assets, including, but not limited to, those relating to any
Station Employee Benefit Plan or to funding the other employee benefit plans,
agreements or arrangements sponsored, maintained, contributed to, or
administered by the Fisher Parties or their Affiliates;
          (j) Any rights of, or payment due to, the Fisher Parties under or
pursuant to this Agreement or the other agreements with Buyer contemplated
hereby;
          (k) All Receivables;
          (l) The Fisher Parties’ intranet service and related connections;
          (m) All accounting and human resources software and data used or
licensed by the Fisher Parties prior to the Closing Date through Parent (but
excluding software which is

10



--------------------------------------------------------------------------------



 



necessary for the operation of the Stations in their respective markets (which
by way of example and not in limitation shall include traffic and billing
software and data owned or primarily used by any Station)); and
          (n) All other tangible and intangible assets not relating to any of
the Stations, including, without limitation, the assets described on SCHEDULE
1.9.
          “Retained Liabilities” shall mean all debts, liabilities and other
obligations of Seller that are not Assumed Liabilities.
          “Schedules” shall mean those schedules referred to in this Agreement
(which shall be listed and organized by Station and shall reference specific
sections and subsections to which they relate) which have been bound in that
separate volume executed by or on behalf of the parties, and delivered
concurrently with the execution of this Agreement, which volume is hereby
incorporated herein and made a part hereof.
          “Seller” shall mean Fisher Radio Regional Group Inc., a Washington
corporation.
          “Seller Indemnified Parties” shall have the meaning set forth in
Section 9.2.
          “Seller Market” shall have the meaning set forth in Section 2.5(d).
          “Seller’s Information” shall have the meaning set forth in
Section 11.9(a).
          “Station” or Stations” shall have the meaning set forth in the
Recitals to this Agreement.
          “Station Employee” shall mean an employee of Seller who spends
substantially all of his or her time working for any Station as of the Closing
Date.
          “Station Employee Benefit Plans” shall mean any Plan or Benefit
Arrangement in which any current, former or retired employee of Seller
participates or has participated.
          “Survey Defect” shall have the meaning set forth in Section 6.2(b).
          “Tax” or “Taxes” means any federal, state, local or foreign income,
franchise, assessments, charges, duties, fees, sales, use, transfer, ad valorem,
transfer, employment, social security, withholding, payroll, FICA, unemployment
compensation, disability, excise, personal property, or real property taxes of
any kind whatsoever, together with any interest and any penalties, additions to
tax or additional amounts imposed by any Governmental Body.
          “Threshold Amount” shall have the meaning set forth in Section 9.6(a).
          “Title Commitment” shall have the meaning set forth in Section 6.2(a).
          “Title Companies” shall mean Stewart Title Guaranty Company, First
American Title Insurance Company, Commonwealth Land Title Insurance Company
and/or such other title insurance company acceptable to Buyer.

11



--------------------------------------------------------------------------------



 



          “Title Policies” shall mean the owner’s standard coverage title
policies issued pursuant to the Title Commitment in accordance with
Section 6.2(a).
          “Trademark Assignment” shall mean an instrument, in the form of
EXHIBIT J-2 attached hereto, by which Seller assign all of their rights, title
and interest in the registered trademarks used in the operation of the Business
to Buyer and Buyer assumes the then remaining rights and obligations of Seller
under such registered trademarks.
          “Tradeout Agreement” shall mean any contract, agreement or commitment
of Seller, oral or written, pursuant to which Seller has sold or traded
commercial air time of any Station in consideration for property or services in
lieu of or in addition to cash, excluding program barter agreements.
          “Transferred Employee” shall mean a Station Employee who becomes an
employee of Buyer as contemplated by Section 10.2(b).
          “Transferred Obligations” means: (i) the liabilities of Seller, if
any, listed on SCHEDULE 1.1; and (ii) the obligations of Seller under the
Contracts and the Leases arising from and accruing with respect to the operation
of the Business after the Closing Date, except those Contracts and Leases, if
any, relating to the Retained Assets.
          “WARN Act” shall have the meaning set forth in Section 10.3.
          “Warranty Deed” shall mean a special warranty deed in a form
acceptable to the Title Companies pursuant to which Seller shall convey to Buyer
at the Closing the Real Property located in the State of Montana and the State
of Washington substantially in the forms of EXHIBIT N-1 and Exhibit N-2 attached
hereto.
     1.2 Singular/Plural; Gender. Where the context so requires or permits, the
use of the singular form includes the plural, and the use of the plural form
includes the singular, and the use of any gender includes any and all genders.
ARTICLE 2
PURCHASE AND SALE AND ASSUMPTION OF LIABILITIES
     2.1 Purchase and Sale. At the Closing on the Closing Date, and upon all of
the terms and subject to all of the conditions of this Agreement, Seller shall
sell, assign, convey, transfer and deliver to Buyer, and Buyer shall purchase
all of Seller’s right, title and interest, legal and equitable, in and to the
Purchased Assets free and clear of all Liens other than Permitted Liens.
Notwithstanding any provision of this Agreement to the contrary, (i) Seller
shall not transfer, convey or assign to Buyer, but shall retain, all of its
right, title and interest in and to the Retained Assets, (ii) subject to
Section 6.6 hereof, this Agreement shall not constitute an agreement to assign
any license, certificate, approval, authorization, agreement, contract, lease,
easement or other commitment included in the Purchased Assets if an attempted
assignment thereof without the consent of a third party thereto would constitute
a breach thereof, and (iii) if a Bifurcated Closing occurs pursuant to
Section 2.3(b), then at each of the Primary Closing and the Great Falls Closing,
as applicable, Seller shall sell, transfer, assign, convey, and deliver to
Buyer, and

12



--------------------------------------------------------------------------------



 



Buyer shall purchase from Seller, the Purchased Assets that are used or held for
use in the operations of, respectively, the Primary Stations and the Great Falls
Stations.
     2.2 Payments and Assumption of Liabilities. At the Closing on the Closing
Date, Buyer shall do the following:
          (a) If a Bifurcated Closing does not occur pursuant to Section 2.3(b),
then Buyer shall (i) cause Escrow Agent to wire transfer to Seller in
immediately available funds the Escrow Deposit, plus any interest accrued
thereon during the period the Escrow Deposit was held by Escrow Agent, (ii) pay
to Seller, by wire transfer, in immediately available funds an amount equal to
the Purchase Price, as adjusted pursuant to Sections 2.5 and 10.1, less (A) the
total amount paid by Escrow Agent to Seller in accordance with this Section, and
(B) the Escrow Reserve (provided that Buyer in its discretion may make payments
out of the Purchase Price directly to lenders and equipment lessors of Seller in
the amounts provided for in such parties’ respective payoff letters), (iii) pay
to the Escrow Agent, by wire transfer in immediately available funds, an amount
equal to the Escrow Reserve, and (iv) assume the Assumed Liabilities pursuant to
the Assumption Agreement.
          (b) If a Bifurcated Closing occurs pursuant to Section 2.3(b), then
the following shall occur:
               (i) at the Primary Closing, Buyer shall (i) cause Escrow Agent to
wire transfer to Seller in immediately available funds the Escrow Deposit, plus
any interest accrued thereon during the period the Escrow Deposit was held by
Escrow Agent, (ii) pay to Seller, by wire transfer in immediately available
funds, an amount equal to the applicable Purchase Price with respect to the
Primary Closing, as adjusted pursuant to Sections 2.5 and 10.1, less (A) the
total amount paid by Escrow Agent to Seller in accordance with this Section, and
(B) the Escrow Reserve (provided that Buyer in its discretion may make payments
out of the Purchase Price directly to lenders and equipment lessors of Seller in
the amounts provided for in such parties’ respective payoff letters), (iii) pay
to the Escrow Agent, by wire transfer in immediately available funds, an amount
equal to the Escrow Reserve, and (iv) assume the Assumed Liabilities pursuant to
the Assumption Agreement; and
               (ii) at the Great Falls Closing, if it occurs, Buyer shall
(i) pay to Seller, by wire transfer in immediately available funds, an amount
equal to the applicable Purchase Price with respect to the Great Falls Closing,
as adjusted pursuant to Sections 2.5 and 10.1, and (ii) assume the Assumed
Liabilities pursuant to the Assumption Agreement.
     2.3 Closing Date; Bifurcated Closings.
          (a) Subject to Section 2.3(b), the purchase and sale of the Purchased
Assets shall be consummated in accordance with the terms of this Agreement (the
“Closing”) at 10:00 a.m., Atlanta, Georgia time, on the first business day of
the calendar month following the date on which each of the conditions set forth
in Articles 7 and 8 has been satisfied or, if permissible, waived by the party
whose obligation is subject to such condition (disregarding for this purpose any
such conditions to be satisfied by actions to be taken at the Closing), or such
other date as may be agreed upon by the Fisher Parties and Buyer in writing, at
the offices of Lord, Bissell &

13



--------------------------------------------------------------------------------



 



Brook, 1900 The Proscenium, 1170 Peachtree Street, N.E., Atlanta, Georgia 30309,
or at such other place as may be designated by counsel to Buyer’s lender and as
the parties may mutually agree to in writing. The Closing shall be deemed
effective as of 12:01 a.m. Mountain time on the Closing Date.
          (b) Notwithstanding anything to the contrary contained herein, Seller
and Buyer agree that if the FCC has not issued the FCC Consent with respect to
the Primary Stations by September 1, 2006, the parties will jointly request that
the FCC approve the sale of the Primary Stations to Buyer. Notwithstanding
Section 2.3(a), if the Closing has not occurred on or prior to September 1,
2006, but the conditions set forth in Articles 7 and 8 are satisfied or, if
permissible, waived at the applicable party’s option, such that the Primary
Closing may occur at any time after September 1, 2006 (disregarding for this
purpose any such conditions to be satisfied by actions to be taken at the
Primary Closing), then Seller or Buyer upon such satisfaction of all of the
conditions set forth in Articles 7 and 8 (or, if permissible, waived), at its
option and upon prior written notice to Buyer or Seller, as applicable, at least
ten (10) days prior to the Primary Closing, may elect to bifurcate the Closing
as follows (the “Bifurcated Closing”): (a) the Primary Closing will occur,
regardless of whether the conditions to the Great Falls Closing have been
satisfied; and (b) the Great Falls Closing will occur only if the Primary
Closing has occurred and all other conditions to the Great Falls Closing have
been satisfied. The failure of the Great Falls Closing to occur will have no
effect on the Primary Closing, and the Primary Closing shall not be unwound or
otherwise rescinded as a result of such failure. The actual day on which a
Closing occurs, whether it be the Primary Closing, the Great Falls Closing or
both, is the “Closing Date.”
     2.4 Closing Date Deliveries. At the Closing on the Closing Date:
          (a) Seller shall deliver, or cause to be delivered to Buyer, properly
executed and dated as of the Closing Date:
               (i) the Assumption Agreement;
               (ii) the Bill of Sale and Assignment;
               (iii) the Contract Assignment;
               (iv) the Lease Assignment;
               (v) the License Assignment;
               (vi) the Motor Vehicle Title Certificates;
               (vii) Fisher Parties’ Closing Certificate;
               (viii) Fisher Parties’ Opinions of Counsel;
               (ix) the Intangible Property Assignment;
               (x) the Warranty Deeds;

14



--------------------------------------------------------------------------------



 



               (xi) Estoppel Certificates from the lessors under the Material
Leases in substantially the form attached hereto as EXHIBIT L (the “Estoppel
Certificates”);
               (xii) Registered Trademark Assignment;
               (xiii) the Non-Compete/Non-Solicit Agreements; and
               (xiv) such other documents as provided in Article 7 hereof or as
Buyer shall reasonably request.
          (b) Buyer shall deliver, or cause to be delivered to Seller, properly
executed and dated as of the Closing Date:
               (i) the Assumption Agreement;
               (ii) Buyer’s Closing Certificate;
               (iii) the Contract Assignment;
               (iv) the Lease Assignment;
               (v) the Intangible Property Assignment; and
               (vi) such other documents as provided in Article 8 hereof or as
Seller shall reasonably request.
          (c) Promptly following Closing, Seller shall exercise its best efforts
to cause the Title Companies to issue the Title Policies to Buyer.
          (d) The obligations of the parties under this Section 2.4 shall apply
on the actual day on which a Closing occurs, whether it be the Primary Closing,
the Great Falls Closing or both.
     2.5 Proration Adjustments.
          (a) All income and expenses (including prepaid expenses and accrued
expenses) of the Stations as of 11:59 p.m. Mountain time on the day before the
Closing Date shall, except as otherwise expressly provided herein, be adjusted
and allocated between Seller and Buyer to reflect the principle that all income
and expenses arising from the operation of the Stations before the Closing Date
shall be for the account of Seller, and all income and expenses arising from the
operation of the Stations from and after the Closing Date shall be for the
account of Buyer. Such prorations shall include, without limitation, all ad
valorem, real estate and other property Taxes, business and license fees, lease
payments, payments made pursuant to Assumed Liabilities, rents, wages and
salaries of Station Employees, workers’ compensation premiums, utility expenses,
water and sewer use charges, unbilled time sales agreements, prepaid fees and
expenses to the extent Buyer will receive a benefit thereof, and all other
expenses attributable to the ownership and operation of the Station.

15



--------------------------------------------------------------------------------



 



          (b) The prorations shall not include: (i) accruals for vacation and
sick leave of Transferred Employees, (ii) Taxes arising by reason of the
transfer of the Purchased Assets as contemplated hereby, which shall be paid as
set forth in Section 2.8 hereof and (iii) Taxes based on income of Seller. The
consideration hereunder for the Purchased Assets includes consideration for the
Contracts relating to programming and for barter receivables and Program Rights
arising in connection with Tradeout Agreements and that no further payment to
Seller or proration shall be due in respect thereof. Notwithstanding the
foregoing, Seller shall be responsible for any cash payments due on or before
the Closing Date under the Contracts for programming, and Buyer shall be
responsible for any such payments after the Closing Date (including
reimbursement to Seller on a pro rata basis for any prepayments made by Seller
of the amounts due in respect of the month in which the Closing occurs and
reimbursement to Buyer for any deferred payments which under normal industry
practices would have been paid prior to the Closing Date by Seller).
          (c) Any and all rebates and other incentives (including, without
limitation, those payable in connection with any Incentive Programs) that, under
any Contracts in effect on the Closing Date, may have been paid prior to or be
payable after such date to any advertiser or other user of a Station’s
facilities or any other third party, based in part on business, advertising or
services prior to the Closing Date, shall be borne by Seller and Buyer ratably
in proportion to revenues received or volume of business done by each during the
applicable period, as determined in accordance with GAAP. Any and all agency
commissions which are subject to adjustment after the Closing Date based on
revenue, volume of business done or services rendered in part before the Closing
Date and in part on or after the Closing Date shall be borne by Seller and Buyer
ratably in proportion to the revenue, volume of business done or services
rendered, as the case may be, by each during the applicable period, as
determined in accordance with GAAP.
          (d) Buyer shall receive a credit against the Purchase Price equal to
the greater of (i) the sum of all of the Individual Tradeout Credits or (ii) the
Consolidated Tradeout Credit. For purposes of this Section 2.5(d), an
“Individual Tradeout Credit” shall mean the extent any liabilities under
Tradeout Agreements for a particular Seller Market on the Closing Date exceed by
more than $50,000 the value of any assets from Tradeout Agreements for a
particular Seller Market as of the Closing Date. For purposes of this
Section 2.5(d), a “Consolidated Tradeout Credit” shall mean the extent any
liabilities under Tradeout Agreements on an aggregate basis for all Stations on
the Closing Date exceed by more than $175,000 the value of any assets from
Tradeout Agreements on an aggregate basis for all Stations as of the Closing
Date. For purposes of this Section 2.5(d), a “Seller Market” shall mean each of
the following markets of Seller: Butte, Montana; Missoula, Montana; Wenatchee,
Washington; Billings, Montana; and Great Falls, Montana. For purposes of this
Section 2.5(d) only, radio broadcast station KAAK(FM) shall be deemed one of the
Great Falls Stations and included in the Great Falls, Montana “Seller Market.”
In addition, if the Primary Closing occurs, the assets and liabilities under
Tradeout Agreements with respect to radio broadcast station KAAK(FM) shall be
applicable to the determination of the Consolidated Tradeout Credit as it
relates to the Primary Closing, as set forth above.

16



--------------------------------------------------------------------------------



 



          (e) To the extent not inconsistent with the express provisions of this
Agreement, the allocations made pursuant to this Section 2.5 shall be made in
accordance with GAAP.
          (f) If not otherwise provided for pursuant to this Section 2.5, net
settlement of the adjustments contemplated under this Section 2.5 shall be made
at the Closing to the extent feasible. For items not readily subject to
ascertainment at the Closing, the following procedures shall apply. Buyer shall
prepare and deliver to Seller within ninety (90) days following the Closing
Date, or such later date as shall be mutually agreed to by Seller and Buyer, an
itemized list (the “Adjustment List”) of all sums to be credited to or charged
against the account of Buyer, and such Adjustment List shall be in reasonable
detail. Such list shall show the net amount credited to or charged against the
account of Buyer (the “Adjustment Amount”). If the Adjustment Amount is a credit
to the account of Buyer, Seller shall pay by wire transfer such amount to Buyer
of the undisputed portion of the Adjustment Amount within thirty (30) days
following delivery of the Adjustment List. If the Adjustment Amount is a charge
to the account of Buyer, Buyer shall pay by wire transfer such amount to Seller
of the undisputed portion of the Adjustment Amount within thirty (30) days
following delivery of the Adjustment List. Notwithstanding the foregoing, the
parties acknowledge and agree that certain prorations (i.e., rebates and volume
discounts) may not be known by the parties at the Closing or within the time
period for the delivery of the Adjustment List and that the parties shall
cooperate to make such adjustments in a timely manner when they become aware of
such prorations.
          (g) Not later than thirty (30) days following the delivery of the
Adjustment List, Seller may furnish Buyer with written notification of any
dispute concerning any items shown thereon or omitted therefrom together with a
detailed explanation in support of Seller’s position in respect thereof. Buyer
and Seller shall consult to resolve any such dispute for a period of thirty (30)
days following the notification thereof. In the event of any such dispute, that
portion of the Adjustment Amount that is not in dispute shall be paid to the
party entitled to receive the same by wire transfer on the day for payment
provided in Section 2.5(f). If such thirty (30) day consultation period expires
and the dispute has not been resolved, the matter shall be referred to an
independent public accounting firm mutually agreed upon by Seller and Buyer (the
“Accountants”), which shall resolve the dispute and shall render its decision
(together with a brief explanation in reasonable detail of the basis therefor)
to Buyer and Seller not later than thirty (30) days following submission of the
dispute to it; provided, however, if Buyer and Seller are unable to mutually
agree upon an independent public accounting firm, then Buyer and Seller shall
each choose an independent public accounting firm and those firms shall appoint
a third independent public accounting firm to act as the Accountants. The
disputed portion of the Adjustment Amount shall be paid by wire transfer by the
party required to pay the same within five (5) business days after the delivery
of a copy of such decision to Seller and Buyer. The fees and expenses of the
Accountants shall be shared equally by Seller and Buyer.
          (h) Except as otherwise provided in the last sentence of
Section 2.5(f) regarding certain prorations, the Adjustment List (to the extent
not disputed within the specified period by Seller), any mutually agreed written
settlement of any such dispute concerning the Adjustment List and any
determination of disputed items by the Accountants shall be final, conclusive
and binding on the parties hereto absent manifest error.

17



--------------------------------------------------------------------------------



 



          (i) If a Bifurcated Closing occurs pursuant to Section 2.3(b), then
the prorations and other adjustments required by this Section 2.5 shall be made
as of each Closing Date with respect only to those Purchased Assets that are the
subject of such Closing.
     2.6 Escrow Reserve. Subject to the terms and conditions of the Escrow
Agreement, One Million Six Hundred Thousand Dollars ($1,600,000) of the Purchase
Price (the “Escrow Reserve”) shall be retained by the Escrow Agent in order to
secure the indemnification obligations of Seller pursuant to Article 9. On the
first business day nine (9) months following the Closing Date (or the date of
the Primary Closing, if applicable), the Escrow Agent shall release to Seller on
behalf of Buyer the balance of the Escrow Reserve that exceeds the sum of
$800,000 plus the amounts of any pending indemnification Claims by Buyer
pursuant to Article 9. On the first business day eighteen (18) months following
the Closing Date (or the date of the Primary Closing, if applicable), the Escrow
Agent shall release to Seller on behalf of Buyer the balance of the Escrow
Reserve that exceeds the amount of any pending indemnification Claims by Buyer
pursuant to Article 9.
     2.7 Non-Assumption of Liabilities. Except with respect to its assumption of
the Assumed Liabilities, Buyer shall not assume, or in any way become liable
for, any liabilities or obligations of Seller of any kind or nature, whether
accrued, absolute, contingent or otherwise, or whether due or to become due, or
otherwise, whether known or unknown, arising out of events, transactions or
facts which shall have occurred, arisen or existed on or prior to the Closing
Date, which liabilities and obligations, if ever in existence, shall continue to
be liabilities and obligations of Seller. Specifically, but without limiting the
generality of the foregoing, Buyer shall not assume or be liable for the
following debts, liabilities and obligations except to the extent that they are
Assumed Liabilities:
          (a) Debts, obligations or liabilities which arise or exist in
violation of any of the representations, warranties, covenants or agreements of
Seller contained in this Agreement or in any statement or certificate delivered
to Buyer by or on behalf of Seller on or before the Closing Date pursuant to
this Agreement or in connection with the transactions contemplated hereby;
          (b) Debts, obligations or liabilities of any kind or nature, whether
absolute, accrued, contingent or otherwise, required by this Agreement to be
disclosed to Buyer, if not so disclosed in writing and specifically assumed in
writing by Buyer;
          (c) Contingent liabilities of Seller of any kind arising or existing
on or prior to the Closing Date, including, but not limited to, claims,
proceedings or causes of action which are currently or hereafter become, the
subject of claims, assertions, litigation or arbitration;
          (d) Debts, obligations or liabilities of Seller, whether absolute,
accrued, contingent or otherwise, for any other Taxes (other than sales taxes),
including without limitation any such Taxes arising from, based upon or related
to the sale, transfer or delivery of the Purchased Assets pursuant to this
Agreement;
          (e) Debts, obligations or liabilities under any Station Employee
Benefit Plan, policies, handbooks, customs or practices, employment agreements
whether express or implied,

18



--------------------------------------------------------------------------------



 



applicable to any of the Station Employees at any time prior to and including
the Closing Date, including any severance or other liability arising out of the
termination of any employee’s employment;
          (f) Debts, obligations or liabilities arising out of claims alleging
damage to the environment or similar claims with respect to the operation of any
Station, or the ownership or lease by Seller of real property, in each case on
or before the Closing Date;
          (g) Any liability or obligation of Seller arising out of any wrongful
or unlawful violation or infringement of any proprietary rights of any Person
occurring on or prior to the Closing Date;
          (h) Any liabilities or obligations in respect of the borrowing of
money or issuance of any note, bond, indenture, loan, credit agreement or other
evidence of indebtedness or direct or indirect guaranty or assumption of
indebtedness, liabilities or obligations of others, whether or not disclosed in
this Agreement or otherwise of Seller, including, without limitation, any
intercompany obligations or liabilities, if any;
          (i) Debts, obligations or liabilities of Seller arising out of any
claim, action, suit or proceeding pending as of the Closing Date or arising out
of or relating to matters or events occurring on or prior to the Closing Date
(whether or not such claim is then asserted), including, without limitation, any
claims for personal injury (including worker’s compensation or otherwise) or
property damage;
          (j) Any liabilities or obligations arising out of or relating to the
Retained Assets;
          (k) Any liability, claim or obligation, contingent or otherwise,
arising out of the business or operation of any Station or any Purchased Asset
prior to the Closing Date;
          (l) Any liability or obligation under any contract, agreement, license
or lease that is not an Assumed Lease or an Assumed Contract or relating to a
breach prior to the Closing Date of any Assumed Lease or Assumed Contract; and
          (m) Any liability, obligation, contract, agreement, lease or license
of Seller that relates in any way to any of its properties, assets or business,
other than the Stations.
     2.8 Taxes. All Taxes applicable to, imposed upon or arising out of the
transfer to Buyer of the Purchased Assets as contemplated by this Agreement
shall be paid by Seller, except sales taxes, which shall be paid by Buyer and
collected by Seller.
     2.9 Risk of Loss. Subject to Sections 7.5 and 10.1 hereof, the risk of all
Events of Loss prior to the Closing shall be upon Seller and the risk of all
Events of Loss at or subsequent to the Closing shall be upon Buyer.
     2.10 Allocation of Purchase Price. The Purchase Price shall be allocated in
accordance with SCHEDULE 2.10. Following the Closing, the parties shall make
consistent use of the allocation, fair market value and useful lives specified
in SCHEDULE 2.10 for all Tax purposes

19



--------------------------------------------------------------------------------



 



and in all filings, declarations and reports with the IRS in respect thereof,
including the reports to be filed under Section 1060 of the Code. Buyer shall
prepare and deliver IRS Form 8594 to Seller within ninety (90) days after the
Closing Date to be filed with the IRS.
     2.11 Accounts Receivable.
          (a) For purposes of Buyer’s obligation to collect the Accounts
Receivable as set forth in this Section 2.11, for all Accounts Receivable, Buyer
and Seller shall cooperate to create and deliver to Buyer within five (5) days
after the Closing Date a complete and detailed statement of Accounts Receivable,
showing the name, amount and age of each Account Receivable as of the Closing
Date (“Receivables List”). Buyer shall, in the ordinary course of business,
prepare invoices for each account debtor, which shall include the Accounts
Receivable, and shall deliver such invoices to the applicable account debtors in
the ordinary course of business, but not later than thirty (30) days following
the Closing Date. Effective upon the Closing Date, during the Collection Period
(as defined herein), Seller hereby constitutes and appoints Buyer, its
successors and assigns, the true and lawful attorney of Seller with full power
of substitution, in the name of Buyer, or the name of Seller, on behalf of and
for the benefit of Seller, to collect the Accounts Receivable, to endorse,
without recourse, checks, notes and other instruments in the name of Seller and
to do all such further acts and things in relation thereto as is contemplated by
this Section 2.11. Seller agrees that the foregoing powers are coupled with an
interest. For the avoidance of doubt, the parties acknowledge and agree that any
invoices prepared and delivered by Buyer to account debtors in accordance with
this Section 2.11 shall be for a normal billing cycle as implemented by Buyer
and there will not be a special invoice or demand letters sent to account
debtors based upon the Closing Date and outside of such normal billing cycle.
          (b) Buyer will collect the Accounts Receivable in the same manner and
with the same diligence that Buyer uses to collect its own accounts receivable
for a period of one hundred twenty (120) days from the date of delivery of the
Receivables List to Buyer (the “Collection Period”). Within fifteen (15) days
after the end of each full calendar month in the Collection Period (i) Buyer
shall furnish Seller with a list of the amounts collected during such period
with respect to the Accounts Receivable and an Accounts Receivable aging report
and (ii) Buyer shall pay over to Seller (or its designee) by wire transfer of
immediately available funds such collected amounts in full.
          (c) Any payment received by Buyer during the Collection Period from
any account debtor owing on any of the Accounts Receivable shall first be
applied in reduction of the oldest outstanding balance due from such account
debtor, except to the extent the account debtor shall otherwise expressly
provide. Notwithstanding the foregoing, if an account debtor disputes its
obligations for an Account Receivable, Buyer shall promptly return all records
relating to the disputed account to Seller, and Buyer shall have no further
obligation with respect to the collection thereof. So long as Buyer is in
compliance with this Section 2.11, and except for disputed accounts returned to
Seller, neither Seller nor its agents or successors or assigns shall make any
direct solicitation of the account debtors for collection purposes or other
direct attempts to collect from account debtors during such Collection Period
except as may be agreed to by Buyer. Upon the expiration of the Collection
Period, Buyer shall pay to Seller (or its designee) by wire transfer of
immediately available funds all remaining amounts collected with

20



--------------------------------------------------------------------------------



 



respect to Accounts Receivable and furnish Seller with a (i) a statement of
accounts for each Account Receivable which then remains uncollected prepared
substantially in the manner in which Seller has heretofore prepared such report
for the Stations, (ii) copies of all open Accounts Receivable invoices, (iii) an
Accounts Receivable aging report and (iv) all files to the extent concerning the
collection or attempts to collect such accounts hereunder; thereafter Buyer
shall have no further obligations hereunder with respect to such Accounts
Receivable. Any amounts received by Buyer after the Collection Period expires
which can be identified as a payment of the Accounts Receivable will be promptly
paid over to Seller. Buyer shall not be obligated to use any extraordinary
efforts (including, demand letters), or such other action other than those it
would customarily undertake in the ordinary course of business, to collect any
of the Accounts Receivable or to refer any of such Accounts Receivable to a
collection agency or to an attorney for collection, and Buyer shall not make any
such referral or compromise, settle or adjust the amount of any Account
Receivable, except with the approval of Seller. Buyer shall incur no liability
to Seller for any uncollected amount. The payment by Buyer of collected Accounts
Receivable to Seller hereunder shall in all events be net of commissions due to
employees, national sales representatives and advertising agency sales
representatives (except to the extent already paid) paid by Buyer on behalf of
Seller at Buyer’s applicable commission rate, and Buyer shall promptly pay such
commissions to the appropriate party solely to the extent of collections of
Accounts Receivable.
     2.12 Section 1031 Exchanges. Buyer acknowledges that Seller may wish to
transfer any or all of the Purchased Assets in a transaction intending to
qualify in whole or in part for nonrecognition of gain pursuant to Section 1031
of the Code. If Seller so desires, it shall provide Buyer with a written
statement, at least five (5) days prior to Closing, stating Seller’s intent to
qualify the transfer of the Purchased Assets specified in such statement as a
tax-deferred exchange under Section 1031 of the Code. Buyer agrees that at the
request of Seller, and subject to the terms of this Agreement, at the Closing,
Buyer shall pay the portion of the Purchase Price allocable to the Purchased
Assets, as specified in the written statement, to any single “qualified
intermediary” (as defined in Treasury Regulation Section 1.1031(k)-1(g)(4))
designated by Seller in lieu of and in complete satisfaction of the portion of
the Purchase Price otherwise payable to Seller. In addition, Buyer agrees that
it will cooperate with Seller in completing any such exchange, and shall execute
all such agreements, instructions, instruments, and other documents as Seller
shall reasonably request with respect to such exchange. Nothing in this
Section 2.12 shall be construed to (a) require that the transactions
contemplated by this Agreement be conditioned upon completion of any such
exchange, (b) permit Seller to delay the transfer of the Purchased Assets to
Buyer as required by this Agreement, including without limitation any delay of
the FCC Consent or filing of the Assignment Application, (c) require Buyer to
make any payment of any portion of the Purchase Price to any person other than
Seller, the Escrow Agent, or a qualified intermediary designated by Seller in
accordance with this Section 2.12, or (d) require that Buyer incur any
additional expense or liability as a result of or otherwise in connection with
any such exchange.

21



--------------------------------------------------------------------------------



 



ARTICLE 3
GOVERNMENTAL APPROVALS AND CONTROL OF STATIONS
     3.1 FCC Consent. Consummation of the transactions contemplated herein and
the performance of the obligations of Seller and Buyer under this Agreement are
subject to the condition that the FCC or its staff shall have given its consent
in writing, without any condition materially adverse to Buyer or Seller, to the
assignment of the Licenses to Buyer, other than as set forth in Section 3.6
hereof.
     3.2 Application For FCC Consent.
          (a) Seller and Buyer agree to proceed expeditiously, in good faith,
and with due diligence and to use their good faith best efforts and to cooperate
with each other in seeking the FCC’s approval of the assignment of the Licenses
to Buyer or in the case of the Great Falls Closing, Buyer’s designee. Within ten
(10) days after the date of this Agreement, each party shall prepare its portion
of an application for consent to assign the Licenses (the “Assignment
Application”) for electronic filing by Seller with the FCC, including all
information, data, exhibits, resolutions, statements and other materials
necessary and proper in connection with such Assignment Application. Seller and
Buyer further agree expeditiously to prepare and submit amendments to the
Assignment Application whenever such amendments are required by the FCC or its
rules. Seller and Buyer will promptly provide to the other(s) a copy of any
pleading, order or other document it receives from other parties relating to the
Assignment Application. Buyer and Seller shall oppose any efforts by any third
parties for action against the Assignment Application, and for reconsideration
or judicial review of the grant by the FCC of the Assignment Application (but
nothing in this Article 3 shall limit any party’s right to terminate this
Agreement pursuant to Section 11.1 of this Agreement).
          (b) Except as otherwise provided herein, each party will be solely
responsible for the expenses incurred by it in the preparation, filing and
prosecution of its respective portion of the Assignment Application. All filing
fees imposed by the FCC shall be paid one-half (1/2) by Seller and one-half
(1/2) by Buyer.
          (c) Seller and Buyer agree to comply with any condition imposed by the
FCC, except that no such party shall be required to comply with a condition that
would have a material adverse effect upon it unless the condition was imposed as
the result of a circumstance which constitutes a breach by that party of any of
its representations, warranties or covenants in this Agreement, other than as
set forth in Section 3.6 hereof.
     3.3 Notice of Application. Seller shall, at its own expense, give the
notice of the filing of the Assignment Application as required by the FCC’s
rules.
     3.4 Delay in Approval of Application. Seller or Buyer, not then being in
default under this Agreement, at their option may terminate this Agreement by
providing ten (10) days’ prior written notice to the other party, without
liability, at any time after one (1) year from the date hereof, if the FCC has
not granted the Assignment Application by that date; provided, however, if a
Final Order is required by Buyer or Seller and the FCC has provided an initial

22



--------------------------------------------------------------------------------



 



grant of the Assignment Application within such one (1) year period from the
date hereof, then Buyer or Seller, as the case may be, shall have the right to
extend the Closing Date through a date no later than sixty (60) days thereafter.
In the event of such termination, each party shall bear its own expenses, and
the Escrow Agent shall return to Buyer the Escrow Deposit (as such amount
remains on such effective date of termination) (including all interest earned
thereon) without foreclosing any other remedies Buyer or the Fisher Parties may
choose to pursue.
     3.5 Other Governmental Consents. Promptly following the execution of this
Agreement, Buyer and Seller shall prepare and file with the appropriate
governmental authorities any other requests for approval or waiver, if any, that
are required from other governmental authorities in connection with the Closing,
and shall diligently and expeditiously prosecute, and shall cooperate fully with
each other in the prosecution of, such requests for approval or waiver and all
proceedings necessary to secure such approvals and waivers.
     3.6 Great Falls Waiver. The parties acknowledge that Buyer’s affiliates
currently own radio stations in Great Falls, Montana and that the purchase of
all of Seller’s Stations in Great Falls, Montana will cause Buyer to exceed the
ownership limits for radio stations in that market as prescribed by the
Communications Laws. Accordingly, Buyer and the Fisher Parties acknowledge that
Buyer will request from the FCC in the Assignment Application a waiver of these
ownership limits in Great Falls, Montana by requesting FCC consent to the use of
a voting trust or other means of establishing independent ownership for certain
of the radio stations in Great Falls, Montana such that Buyer will comply with
the radio ownership limits for the Great Falls market at the Closing
(collectively, the “Great Falls Waiver”). Buyer shall expeditiously, in good
faith, and with due diligence exercise its best efforts in seeking the FCC’s
approval of the Great Falls Waiver.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE FISHER PARTIES
     The Fisher Parties, jointly and severally, represent, warrant and covenant
to Buyer as follows:
     4.1 Organization. Each of Parent and Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Washington. Except for the qualification of Seller in Montana and Washington,
there is no jurisdiction in which Seller is required to be qualified or
registered to transact business. Each of Parent and Seller has the power and
authority to own, lease and operate its properties and to carry on its business
in the places where such properties are now owned, leased or operated as such
business is now conducted.
     4.2 Authorization; Enforceability. The execution, delivery and performance
of this Agreement and all of the documents and instruments required hereby by
each Fisher Party and the consummation by the Fisher Parties of the transactions
contemplated hereby and thereby, are within the corporate power of such Fisher
Party and have been duly authorized by all necessary action by such Fisher
Party. This Agreement is, and the other documents and instruments required
hereby will be, when executed and delivered by each Fisher Party, the valid and
binding

23



--------------------------------------------------------------------------------



 



obligations of such Fisher Party, enforceable against it in accordance with
their respective terms, subject only to bankruptcy, insolvency, reorganization,
moratoriums or similar laws at the time in effect affecting the enforceability
or rights of creditors generally and by general equitable principles which may
limit the right to obtain equitable remedies.
     4.3 Absence of Conflicting Agreements. Except as set forth on SCHEDULE 4.3,
neither the execution, delivery or performance of this Agreement by the Fisher
Parties, nor the consummation of the sale and purchase of the Purchased Assets
or any other transaction contemplated by this Agreement, does or will, after the
giving of notice, or the lapse of time or both, or otherwise:
          (a) conflict with, result in a breach of, or constitute a default
under the articles of incorporation, corporate charter, by-laws, or other
organizational or governance documents of either Fisher Party, or any federal,
state or local law, statute, ordinance, rule or regulation, or any judgment,
decree or court or administrative order or process, or any material contract,
agreement, arrangement, commitment or plan to which a Fisher Party is a party or
by which a Fisher Party is bound and which relates to the ownership or operation
of any Station or the Purchased Assets;
          (b) result in the creation of any Lien upon any of the Purchased
Assets;
          (c) terminate, amend or modify, or give any party the right to
terminate, amend, modify, abandon or refuse to perform any Contract, Lease or
any other material agreement, arrangement, commitment or plan to which a Fisher
Party is a party and which relates to the ownership or operation of any Station
or the Purchased Assets;
          (d) accelerate or modify, or give any party the right to accelerate or
modify, the time within which, or the terms under which, any duties or
obligations are to be performed, or any rights or benefits are to be received,
under any Contract, Lease or any other material agreement, arrangement,
commitment or plan to which a Fisher Party is a party and which relates to the
ownership or operation of any Station or the Purchased Assets;
          (e) require the consent, waiver, approval, permit, license, clearance
or authorization of, or any declaration or filing with, any court or
Governmental Body other than the FCC Consent; or
          (f) require the consent of any Person under any Contract, Lease or
other material agreement, arrangement or commitment of any nature to which a
Fisher Party is a party or the Purchased Assets are subject or by which a Fisher
Party or Purchased Assets are bound.
     4.4 Purchased Assets. Except as set forth on SCHEDULE 4.4, the Purchased
Assets (a) include all of the assets, properties and rights of every type and
description, real, personal and mixed, tangible and intangible, that are
necessary for, used or held for use in the conduct of the business of owning and
operating the Stations in the manner in which that business has been and is now
conducted, and (b) constitute all of the assets and rights required by Buyer to
operate the business of each Station. All inventories of supplies, tubes and
spare parts necessary or appropriate for the operation of each Station are at
levels consistent with past operations of such Station.

24



--------------------------------------------------------------------------------



 



     4.5 Title to Purchased Assets; Liens and Encumbrances. Except as set forth
on SCHEDULE 4.5, Seller owns good, transferable and marketable title to or has
valid leasehold interests in all of the Purchased Assets (other than the Real
Property as to which the provisions of Section 4.9 apply) free and clear of any
and all Liens except for Permitted Liens.
     4.6 Condition of Equipment. Except as set forth on SCHEDULE 4.6:
          (a) the Equipment currently being used by Seller to operate the
Stations is operating in a condition that is sufficient to conduct the Business
as is customary within industry standards for a small market broadcast radio
station;
          (b) the Equipment includes all items of tangible personal property
utilized by Seller in connection with owning and operating each Station;
          (c) the list of Equipment on SCHEDULE 1.4 is a true and correct list
of all items of tangible personal property necessary for or used in the
operation of each Station in the manner in which it has been and is now
operated;
          (d) those items of Equipment currently used for transmission and for
studio purposes are operating in conformity with the Communications Laws;
          (e) no Equipment has been removed since December 31, 2005 except for
removal of obsolete or non-operational equipment; and
          (f) EXCEPT AS SET FORTH IN THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS ARTICLE 4, THE EQUIPMENT IS BEING SOLD TO BUYER ON AN “AS IS”
BASIS, WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES (INCLUDING WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE AND/OR MERCHANTABILITY).
     4.7 Contracts. Except as set forth on SCHEDULE 4.7:
          (a) All of the Contracts constitute legal, valid and binding
obligations of the respective parties thereto, are in full force and effect, and
neither Seller nor, to the Knowledge of Seller, any other party thereto has
violated any provision of, or committed or failed to perform any act which, with
notice, lapse of time or both, could constitute a default under the provisions
of any Contract;
          (b) The Contracts described on SCHEDULE 1.2 constitute all of the
agreements, undertakings, commitments or understandings, whether written or
oral, relating to the conduct of the Stations (and including all employment
agreements of Station Employees) other than (i) each contract for the sale of
time on the Stations that involves the purchase in the aggregate of less than
$20,000 in advertising time and requires performance over a period of less than
six (6) months, and (ii) each contract which is cancelable by Seller or its
assignee without breach or penalty on not more than thirty (30) days notice and
which involves average annual payments or receipts by the applicable Stations of
less than $5,000 in the case of any single contract and $15,000 in the aggregate
for all Stations;

25



--------------------------------------------------------------------------------



 



          (c) Seller has furnished to Buyer true and complete copies of all
Contracts, including all amendments, modifications and supplements thereto, and
SCHEDULE 1.2 contains true, accurate and complete summaries of the provisions of
all oral contracts;
          (d) SCHEDULE 1.2 sets forth an accurate and complete list and
description of each (i) Tradeout Agreement not entered into in the ordinary
course of Seller’s business and any (ii) Tradeout Agreement which creates an
obligation or liability of Seller of more than $5,000 individually. Assuming a
Closing Date of September 1, 2006, Seller has furnished to Buyer true and
complete copies of all Tradeout Agreements listed on SCHEDULE 1.2 that Seller
has a reasonable expectation will not be extinguished and completed in
accordance with their terms by such Closing Date;
          (e) Seller’s right, title and interest in and to each of the Contracts
is fully assignable to Buyer without the consent, approval or waiver of any
other Person and the assignment of such Contracts will give no party thereto the
right to terminate such Contract;
          (f) None of the Contracts provides for delayed or deferred payments
that Buyer would be obligated to pay after the Closing Date; and
          (g) Seller is current on all of its payment obligations under the
Contracts.
     4.8 Intangible Property. Except as set forth on SCHEDULE 4.8:
          (a) there are no claims, demands or proceedings instituted or, to the
Knowledge of Seller, pending or threatened, by any third party pertaining to or
challenging Seller’s right to use any of the Intangible Property;
          (b) to the Knowledge of Seller, no facts exist that could reasonably
be expected to render any of the Intangible Property invalid or unenforceable;
          (c) there is no Intangible Property owned by a third party which
Seller is using in connection with the operation of the Stations without proper
license to do so (which licenses, if any, constitute part of the Contracts);
          (d) there are no royalty agreements between Seller and any third party
relating to any of the Intangible Property;
          (e) SCHEDULE 1.3 lists and identifies correctly and completely all of
the Intangible Property (i) owned or used by, or in any way relating to, the
operation of any Station and (ii) necessary for or used in the operation of any
Station; and
          (f) Seller owns or has the right to use the Intangible Property, all
of which Intangible Property is transferable to Buyer by the sole act of Seller
without the consent, approval or waiver of any other Person and without
affecting Buyer’s continuing right to use such Intangible Property after the
Closing.

26



--------------------------------------------------------------------------------



 



     4.9 Real Property. Except as disclosed on SCHEDULE 4.9:
          (a) Seller has good, valid, marketable and insurable (at standard
rates) fee simple absolute interest in the Real Property and Seller has a valid,
enforceable and insurable (at standard rates) Lease for all Real Property which
is leased, and such Real Property includes all real property necessary or
appropriate for, held for use or used in the operation of each Station. Attached
to SCHEDULE 4.9 are true and complete copies of (i) all policies of title
insurance currently existing in favor of Seller with respect to the Real
Property, (ii) all surveys in the possession or under control of Seller related
to the Real Property and (iii) all agreements or documentation related to
appurtenances or improvements to the Real Property in the possession or under
control of Seller, in each case which have previously been provided to Buyer.
Except for Permitted Liens and the items set forth on SCHEDULE 4.9, there are no
Liens, restrictions, encroachments or encumbrances to title to any portion of
the Real Property. No Real Property owned by Seller is subject to any unrecorded
easements, rights, obligations, duties, covenants, conditions, restrictions,
limitations or agreements not of record.
          (b) There is no pending condemnation or similar proceeding affecting
the Real Property or any portion thereof and, to Seller’s Knowledge, no such
action is presently contemplated or threatened.
          (c) Seller has not received any notice from any insurance company of
any defects or inadequacies in the Real Property or any part thereof which could
adversely affect the insurability of the Real Property or the premiums for the
insurance thereof. Seller has not received any notice from any insurance company
which has issued or refused to issue a policy with respect to any portion of the
Real Property or by any board of fire underwriters (or other body exercising
similar functions) requesting the performance of any repairs, alterations or
other work with which full compliance has not been made.
          (d) To the Knowledge of Seller, there are no parties in possession of
any portion of the Real Property other than Seller, whether as lessees, tenants
at will, trespassers or otherwise, and except as set forth in the Leases listed
on SCHEDULE 1.5 and as otherwise listed on SCHEDULE 4.9. There are no options or
rights in any party to purchase or acquire any ownership interest in the Real
Property owned by Seller, including pursuant to any executory contracts of sale,
rights of first refusal or options.
          (e) No zoning, subdivision, building, environmental, health, land-use,
fire or other federal, state or municipal law, ordinance, regulation or
restriction is violated by the continued maintenance, operation, use or
occupancy of the Real Property or any tract or portion thereof or interest
therein in its present manner, except for such violations which could not have a
Material Adverse Effect. The current use of the Real Property and all parts
thereof as aforesaid does not violate any restrictive covenants affecting the
Real Property. No current use by Seller of the Real Property or improvement
located thereon is dependent on a nonconforming use or other approval from a
governmental authority, the absence of which would materially limit the use of
any of the properties or assets in the operation of the Business.
          (f) There is no law, ordinance, order, regulation or requirement now
in existence, including, without limitation, any Environmental Law which would
require any

27



--------------------------------------------------------------------------------



 



expenditure to modify or improve any of the Real Property in order to bring it
into compliance therewith.
          (g) Except as set forth on Schedule 4.9(a), the Real Property has
access to and from completed, dedicated and accepted public roads, either
directly or pursuant to an enforceable and transferable legal right to traverse
property or properties owned by third parties, including but not limited to
Governmental Bodies, and there is no pending, or to Seller’s Knowledge
threatened, governmental proceeding which could impair or curtail such access.
No improvement or portion thereof is dependent for its access, operation, or
utility on any land, building, or other improvement not included in the Real
Property.
          (h) There are presently in existence water, sewer, gas and/or
electrical lines or private systems on the Real Property which have been
completed, installed and paid for and which are sufficient to service adequately
the current operations of each building, facility or tower located on the Real
Property, as the case may be.
          (i) There are no material structural, electrical, mechanical,
plumbing, air conditioning, heating or other defects in the buildings located on
the Real Property and the roofs of the building located on the Real Property are
free from material structural defects and leaks and are in good condition, and
adequate to operate such facilities as currently used and the towers, antennae,
fixtures and improvements on the Real Property are in good operating condition
and repair.
          (j) All Environmental Permits and Licenses which are necessary to
permit the lawful access, use and operation of the Equipment, buildings and
improvements located on the Real Property for their present and intended use
have been obtained, are in full force and effect, and to Seller’s Knowledge
there is no pending threat of modification or cancellation of any such
Environmental Permits and Licenses. Seller has not received or been informed by
a third party of the receipt by it of any written notice from any governmental
authority having jurisdiction over the Real Property threatening a suspension,
revocation, modification or cancellation of any Environmental Permit or License.
          (k) The conduct of the operations of each Station in the manner in
which they are presently conducted, to Seller’s Knowledge, has not violated and
does not violate any law, statute, ordinance, rule or regulation of any
government, governmental body, agency or authority (Federal, state or local) in
any material respect and no current use by Seller of the Equipment, Real
Property or improvements located thereon is dependent on a nonconforming use or
other approval from a governmental authority, the absence of which would
materially limit the use of any of the properties or assets in the operation of
the Station’s business.
          (l) To the Knowledge of Seller, all buildings, structures and
transmitting facilities of each Station, including towers, antennas, guy lines,
anchors and all other related buildings, structures and appurtenances, are
located entirely within the confines of the Real Property.

28



--------------------------------------------------------------------------------



 



          (m) Seller has not received written notice of any assessments, general
or special, which have been or are in the process of being levied against the
Real Property, and to Seller’s Knowledge there are no contemplated assessments.
     4.10 Leases. Except as set forth on SCHEDULE 4.10:
          (a) All of the Leases (i) constitute legal, valid and binding
obligations of Seller and to Seller’s Knowledge, the other parties thereto,
(ii) are in full force and effect, and (iii) neither Seller nor to Seller’s
Knowledge, any other party thereto has violated any provision of, or committed
or failed to perform any act which, with notice, lapse of time or both, would
constitute a default under the provisions of any of the Leases that would allow
the other party to terminate such Lease or bring a claim for damages, except as
would not individually or in the aggregate have, or could reasonably be expected
to have, a Material Adverse Effect;
          (b) The Leases constitute all of the agreements, whether written or
oral, between Seller and third parties relating to the operation of each Station
and the Purchased Assets and the operation of the Stations. SCHEDULE 1.5 lists
all of the Leases relating to the Purchased Assets and the operation of the
Stations and the Leases have not been cancelled, modified, assigned, extended or
amended except as set forth on SCHEDULE 1.5;
          (c) Seller has furnished true and complete copies of the Leases to
Buyer, including any and all amendments thereto, and SCHEDULE 1.5 contains true,
accurate and complete summaries of the provisions of all oral leases;
          (d) There are no leasing commissions or similar payments due, arising
out of, resulting from or with respect to any Lease which are owed by Seller;
nor does any other party thereto have a claim, lien, charge or credit against
Seller or offsets against rent due under the Lease;
          (e) Seller’s right, title and interest in and to each of the Leases is
fully assignable to Buyer without the consent, approval or waiver of any other
Person and the assignment of such Leases will not give any party thereto the
right to terminate such Lease or accelerate payments under such Lease; and
          (f) Each of Seller’s Financing Leases is listed as such on SCHEDULE
1.5 and identified as a “Financing Lease” on such schedule.
     4.11 Financial Statements and Interim Financial Statements.
          (a) Attached as SCHEDULE 4.11(a) are true and complete copies of the
unaudited balance sheet of Seller relating to the Stations, as at December 31,
2003, December 31, 2004 and December 31, 2005, and the related statements of
income for the fiscal years then ended (collectively, the “Financial
Statements”). The Financial Statements (i) were prepared in accordance with the
books of account and other financial records of Seller and the Stations, which
are accurate and complete in all material respects, (ii) fairly and accurately
present the assets, liabilities and financial condition of Seller and the
Stations as of the respective dates thereof, and the results of operation and
cash flows for the periods then ended, (iii) have been prepared in accordance
with GAAP applied on a consistent basis with Seller’s past practices, and

29



--------------------------------------------------------------------------------



 



(iv) include all adjustments (consisting only of normally recurring accruals)
and Affiliate transactions that are necessary for a fair presentation of the
financial condition and results of operation of the business of Seller and the
Stations as of the dates thereof and for the periods covered thereby.
          (b) Attached as SCHEDULE 4.11(b) are true and complete copies of the
unaudited balance sheet of Seller relating to the Stations (by market) as at the
month ended March 31, 2006, and the related statement of income (by market) for
the period then ended (the “Interim Financial Statements”). The Interim
Financial Statements were (i) prepared in good faith and in accordance with the
books and records of Seller and the Stations which are accurate and complete in
all material respects, (ii) have been prepared in accordance with GAAP applied
on a basis consistent with the Financial Statements, and (iii) present fairly
the financial condition of Seller and the Stations as at each of the dates
indicated and the results of its operations and changes in financial position
for each of the periods then ended (and shall include all Affiliate
transactions); subject, however, to year-end adjustments which, in the
aggregate, are not materially adverse.
     4.12 No Changes. Except as set forth on SCHEDULE 4.12, since December 31,
2005, there has not been any:
          (a) transaction by the Fisher Parties relating to any Station except
in the ordinary course of business conducted as of that date;
          (b) material adverse change in the financial condition, liabilities,
assets, prospects or results of operation of any Station;
          (c) any default under any indebtedness of the Fisher Parties, or any
event which, with the lapse of time, giving of notice or both, could constitute
such a default;
          (d) amendment or termination of any Contract, Lease or License to
which the Fisher Parties is a party relating to any Station, except in the
ordinary course of business;
          (e) increase in compensation paid, payable or to become payable to a
Station Employee, except customary increases not in excess of 5% in connection
with annual employee reviews;
          (f) extraordinary losses (whether or not covered by insurance) or
waiver by a Fisher Party of any extraordinary rights of value relating to any
Station;
          (g) commitment or liability to any labor organization which
represents, or proposes to represent, employees of any Station;
          (h) lowering of the advertising rates of any Station in a manner not
consistent with past practices or reflective of current market conditions;
          (i) notice from any sponsor or customer as to that sponsor’s or
customer’s intention not to conduct business with any Station, the result of
which loss or losses of business,

30



--------------------------------------------------------------------------------



 



individually or in the aggregate, has had, or could reasonably be expected to
have, a material adverse effect on any Station;
          (j) write down of the value of any assets or write off as
uncollectible of any Receivable except in the ordinary course of business, none
of which, individually or in the aggregate, has or might reasonably have a
material adverse effect on Seller’s or any Station’s financial condition;
          (k) change in either Fisher Party’s method of accounting;
          (l) other event or condition of any character that has or might
reasonably have a Material Adverse Effect;
          (m) sale, assignment, lease or other transfer or disposition of any of
the assets or properties of any Station except in the ordinary course of
business;
          (n) downgrade of, or any agreement or obligation of any Station to
downgrade, its broadcast transmission signal of any Station;
          (o) distribution, transfer, sale, exchange, loan or disposition by
Seller to a related or affiliated Person; or
          (p) agreement by any Fisher Party to do any of the foregoing.
     4.13 Undisclosed Liabilities. Seller has no debt, liability or obligation
of any kind, whether accrued, absolute, contingent or otherwise, including,
without limitation, any liability or obligation on account of Taxes or any
governmental charges or penalty, interest or fines relating to any Station,
except: (i) those liabilities reflected in the Financial Statements and Interim
Financial Statements; (ii) liabilities disclosed on SCHEDULE 4.13; (iii)
liabilities incurred in the ordinary course of business (other than contingent
liabilities) since December 31, 2005, which do not exceed $25,000 in the
aggregate; and (iv) liabilities incurred in connection with the transactions
provided for in this Agreement.
     4.14 No Litigation; Labor Disputes; Compliance with Laws. Except as set
forth on SCHEDULE 4.14:
          (a) There is no claim, decree, judgment, order, litigation at law or
in equity, arbitration proceeding or proceeding before or by any Governmental
Body pending or, to the Knowledge of Seller, threatened, to which any Fisher
Party is a party or to which the Purchased Assets are subject, that would have a
Material Adverse Effect, and there is no basis for any such claim, litigation or
proceeding. There is no investigation by any Governmental Body pending or, to
the Knowledge of Seller, threatened, which could have a Material Adverse Effect,
nor is there any basis for any such investigation.
          (b) Seller is not subject to or bound by any labor agreement or
collective bargaining agreement; there is no labor dispute, grievance,
controversy, strike or request for union representation pending or, to the
Knowledge of Seller, threatened against Seller relating to or affecting the
business or operations of any Station; and there has been no occurrence of any

31



--------------------------------------------------------------------------------



 



events which could reasonably be expected to give rise to any such labor
dispute, grievance, controversy, strike or request for representation.
          (c) Seller owns and operates, and has owned and operated, its
properties and assets, and carries on and conducts, and has carried on and
conducted, the business and affairs of each Station in compliance in all
material respects with all federal, foreign, state and local laws, statutes,
ordinances, rules and regulations, and all court or administrative orders or
processes, including, but not limited to, FCC, Occupational Safety and Health
Administration, Equal Employment Opportunity Commission, National Labor
Relations Board, Environmental Protection Agency or state agencies. Each Station
complies in all material respects with all applicable statutes, rules and
regulations pertaining to equal employment opportunity, including, without
limitation, those of the FCC.
     4.15 Taxes. Except as disclosed on SCHEDULE 4.15:
          (a) Seller has filed all federal, state and local tax returns, reports
and estimates for all years and periods (and portions thereof) for which any
such returns, reports and estimates were due with respect to the Stations or the
Purchased Assets, and any and all amounts due and payable have been paid in full
except to the extent such amounts have been contested in good faith. All of such
returns, reports and estimates are true and complete in all respects. Seller has
withheld all Tax required to be withheld under applicable law and regulation
with respect to the Stations in all material respects, and such withholdings
have either been paid to the proper governmental agency or set aside in accounts
for such purpose, or accrued, reserved against and entered upon the books of
Seller, as the case may be; and
          (b) There are, and after the date of this Agreement will be, no Tax
deficiencies (including penalties and interest) of any kind assessed against or
relating to the Fisher Parties with respect to any taxable periods ending on or
before, or including, the Closing Date of a character or nature that could
result in Liens or claims on any of the Purchased Assets or on Buyer’s title or
use of the Purchased Assets or that could result in any claim against Buyer.
     4.16 Governmental Authorizations. Seller, as specified on SCHEDULE 1.6, is
the authorized legal holder of all licenses, permits, and authorizations
reasonably necessary to operate the Business of the Stations lawfully and as it
is now being conducted, including, without limitation, the Licenses listed in
SCHEDULE 1.6, none of which is subject to any restrictions or conditions (other
than conditions or restrictions stated on the face of the Licenses or matters
affecting the radio broadcasting industry generally) which would limit in any
respect the operation of any Station as now operated. Other than as set forth on
SCHEDULE 1.6, no other Licenses are required for Seller to own and operate the
Stations in the manner operated as of the date hereof. All such Licenses are
validly existing authorizations for the operation of the facilities described
therein under the Communications Act of 1934, as amended (the “Communications
Act”). Except as stated in SCHEDULE 4.16, Seller is operating each Station in
all respects in accordance with the Licenses, their underlying construction
permits, and all rules and published policies of the FCC (collectively, with the
Communications Act, the “Communications Laws”). Except as stated in SCHEDULE
4.16, there is no action pending or, to Seller’s Knowledge, threatened, before
the FCC or other body to revoke, refuse to renew, suspend or modify any of the
Licenses; and there is no action pending or, to Seller’s Knowledge,

32



--------------------------------------------------------------------------------



 



threatened, before the FCC or other body which may result in the denial of any
pending applications, the issuance of any cease and desist orders, or the
imposition of any administrative sanctions whatsoever with respect to any
Station or its operation. The FCC has granted the most recent applications for
renewal of License for all Stations without the imposition of any conditions
other than conditions that are set forth on the face of the Licenses of the
Stations or that are imposed generally by the Communications Laws upon all
holders of FCC licenses, permits or authorizations for facilities of the same
class and nature.
     4.17 Pending Applications. SCHEDULE 4.17 sets forth a true and complete
list of all pending applications filed with the FCC by Seller with respect to
the Stations.
     4.18 Compliance with FCC Requirements. Except as set forth on SCHEDULE
4.18, each Station, its physical facilities, electrical and mechanical systems
and transmitting and studio equipment are being and, to Seller’s Knowledge, have
been operated in all material respects in accordance with the specifications of
the Licenses, the Communications Laws and with each document submitted in
support of such Licenses. Seller has complied in all material respects with all
requirements of the Communications Laws and the Federal Aviation Administration
with respect to the construction and/or alteration of each Station’s antenna
structures that are included in the Purchased Assets. Where required of Seller,
“no hazard” determinations for antenna structures have been obtained; and where
required, each antenna structure has been registered with the FCC. All material
obligations, reports and other filings required by the Communications Laws with
respect to each Station, including, without limitation, all regulatory fee
payments and all materials required to be placed in each Station’s public
inspection files, are currently on file and are true and complete in all
material respects; and after the Closing Date, Seller shall furnish to Buyer all
information required by the FCC relating to the operation of each Station prior
to the Closing Date. Seller is aware of no matters that might result in the
suspension or revocation of any Licenses pertaining to any Station. Each Station
is operating at its authorized power as specified in its FCC License or within
the legal range thereof as permitted by the Communications Laws.
     4.19 Qualification. Seller is qualified under the Communications Act to
assign the Licenses to Buyer. Except as set forth in Section 3.6, Seller knows
of no fact that could cause the FCC to withhold its consent to the assignment of
the Licenses to Buyer other than grant of the pending applications for renewal
of the radio station Licenses.
     4.20 Insurance. Seller has in full force and effect the liability and
casualty insurance and errors and omissions insurance insuring the business,
properties and assets of each Station as described on SCHEDULE 4.20 and such
insurance is for such coverage and in such amounts as is usual and customary for
businesses similar to that of Seller. Seller is not in default with respect to
such insurance policies, and Seller has not failed to give any notice or present
any claim under any policies in due and timely fashion. No notice of
cancellation, termination or nonrenewal has been received with respect to any
such policy.
     4.21 Brokers. Neither this Agreement nor the sale and purchase of the
Purchased Assets or any other transaction contemplated by this Agreement was
induced or procured through any Person acting on behalf of or representing
Seller as broker, finder, investment

33



--------------------------------------------------------------------------------



 



banker, financial advisor or in any similar capacity, other than Kalil &
Company, who shall be paid by Seller.
     4.22 Powers of Attorney. Except as set forth on SCHEDULE 4.22 there are no
Persons holding a power of attorney on behalf of the Fisher Parties relating to
the operation of the Stations or the Purchased Assets.
     4.23 Employees. SCHEDULE 4.23 lists the names and current annual salary
rate or hourly rate of all employees of each Station, which list includes for
each such Person the amounts paid or payable as base salary and describes any
other compensation arrangements for employees for the years 2005 and 2006,
including bonuses, severance or other perquisites. Except as set forth on
SCHEDULE 4.23 hereto, there are no collective bargaining agreements, employment
agreements between Seller and their employees or professional service Contracts
not terminable at will relating to any Station or the business and operations
thereof. The consummation of the transactions contemplated hereby will not cause
Buyer to incur or suffer any liability relating to, or obligation to pay,
severance, termination or other payments to any Person or any liability or
obligation to pay with respect to any Station Employee Benefit Plan.
     4.24 Employee Benefit Plans. Except as set forth on SCHEDULE 4.24:
          (a) Seller has not at any time maintained or been a party to or made
contributions to any Station Employee Benefit Plan. All Station Employee Benefit
Plans maintained by Seller or to which Seller is obligated to contribute (and
all Plans maintained by any other entity which together with Seller would be
considered to be a single employer within the meaning of Section 4001(b) of
ERISA or Section 414 of the Code), are, and have in the past been, in all
respects maintained, funded and administered in compliance with the terms of
such Station Employee Benefit Plan, ERISA and the Code, and other applicable
law; no such plan subject to Title IV of ERISA has been terminated; no
proceedings to terminate any such plan have been instituted under Subtitle C of
Title IV of ERISA; no reportable event within the meaning of Section 4043 of
Subtitle C of ERISA has occurred for any such plan maintained by Seller; Seller
has not withdrawn from a multi-employer plan (as defined in Section 4001(a) of
ERISA) with respect to the Stations; the consummation of the transactions
contemplated hereby will not result in any withdrawal liability on the part of
Seller under a multi-employer plan; no Plan or Benefit Arrangement established
or maintained by Seller or to which Seller is obligated to contribute has any
“accumulated funding deficiency,” as defined in ERISA, or any other unfunded
liability or funding deficit; and Seller has not incurred any liability to the
Pension Benefit Guaranty Corporation with respect to any such plan. Seller has
not engaged in any “prohibited transaction,” as defined in Section 406 of ERISA,
or in Section 4975 of the Code with respect to any Plan.
          (b) Seller has: (a) filed or caused to be filed all returns and
reports on the Station Employee Benefit Plans that are required to be filed and
(b) paid or made adequate provision for all fees, interest, penalties,
assessments or deficiencies that have become due pursuant to those returns or
reports or pursuant to any assessment or adjustment that has been made relating
to those returns or reports. All other fees, interest, penalties and assessments
that are payable by or for Seller have been timely reported, fully paid and
discharged. There are no unpaid fees, penalties, interest or assessments due
from Seller or from any other Person that are

34



--------------------------------------------------------------------------------



 



or could become a Lien on any Purchased Asset or could otherwise adversely
affect any Station or Purchased Assets. Seller has collected or withheld all
amounts that are required to be collected or withheld by it to discharge its
obligations, and all of those amounts have been paid to the appropriate
governmental authority or set aside in appropriate accounts for future payment
when due. Seller has furnished to Buyer true and complete copies of all
documents setting forth the terms and funding of each Plan. The requirements of
Section 4980B of the Code (“COBRA”) have been met with respect to each such
Station Employee Benefit Plan that is an “employee welfare benefit plan” as such
term is defined in Section 3(1) of ERISA and, except as required by COBRA,
Seller has no obligation or potential liability for benefits to employees,
former employees or their respective dependents following termination of
employment or retirement under any such employee welfare benefit plan.
          (c) All contributions or premiums for any period ending on or before
the Closing Date that are not yet due have been made to or for each such Station
Employee Benefit Plan or accrued in accordance with the past custom and practice
of Seller.
          (d) Neither Seller nor any other entity which together with Seller
would be considered to be a single employer within the meaning of Section
4001(b) of ERISA or Section 414 of the Code has ever established, maintained,
contributed to or otherwise participated in or had an obligation to establish,
maintain, contribute to or otherwise participate in any “multiemployer plan” as
such term is defined in Section 3(37) of ERISA.
     4.25 Environmental Compliance. Except as set forth on SCHEDULE 4.25:
          (a) Seller’s business has complied and is in material compliance with,
and the Real Property and all improvements thereon are in material compliance
with, all Environmental Laws.
          (b) Seller is not a party to any litigation or administrative
proceeding, nor is any litigation or administrative proceeding threatened
against it relating to any Station, which in either case: (i) asserts or alleges
that Seller violated any Environmental Laws; (ii) asserts or alleges that Seller
is required to clean up, remove or take remedial or other response action due to
the disposal, depositing, discharge, leaking or other release of any Regulated
Substances; or (iii) asserts or alleges that Seller is required to pay all or a
portion of the cost of any past, present or future cleanup, removal or remedial
or other response action arising out of or relating to the disposal, depositing,
discharge, leaking or other release of any Regulated Substances.
          (c) With respect to the period during which Seller owned or occupied
the Equipment, Real Property, no Person has caused or permitted Regulated
Substances to be generated, treated, stored, or disposed of, released, recycled
on, under or at any Real Property owned, leased, used or occupied by Seller,
which Regulated Substances, if known to be present, would require response
remediation or cleanup, removal or some other remedial action under any
Environmental Laws.
          (d) To the Knowledge of Seller, there are not now nor have there been
previously, tanks, disposal areas, landfills, surface impoundments or other
facilities on, under or at the Real Property which contained any Regulated
Substances which, if known to be present in

35



--------------------------------------------------------------------------------



 



soils or groundwater or surface water, would require response remediation,
removal or such other remedial action under Environmental Laws.
          (e) There are no conditions existing currently regarding the Purchased
Assets that would subject Seller to damages (including notice of resources
damages), penalties, injunctive relief or response remediation or removal costs
under any Environmental Laws or which require or are likely to require response,
remediation or removal or such other remedial action pursuant to Environmental
Laws by Seller.
          (f) With respect to the Real Property, Seller is not subject to any
judgment, order or citation related to or arising out of any Environmental Laws
and has not been named or listed as a potentially responsible party by any
governmental body or agency in a matter related to or arising out of any
Environmental Laws.
          (g) The operation of each Station does not exceed the permissible
levels of exposure to RF radiation specified in the FCC’s rules, regulations and
policies concerning RF radiation.
          (h) Seller has been duly issued, and currently has and will maintain
through the Closing Date, all Environmental Permits, licenses, certificates and
approvals required under any Environmental Law relating to each Station. A true
and complete list of such permits, licenses, certificates and approvals, all of
which are valid and in full force and effect, is set out on SCHEDULE 4.25(h).
Except in accordance with such permits, licenses, certificates and approvals or
in compliance with Environmental Laws, there has been no discharge of any
Regulated Substances or any other material regulated by such permits, licenses,
certificates or approvals on the Real Property.
          (i) True and complete copies of the environmental assessment reports
listed on SCHEDULE 4.25 have been delivered to Buyer which SCHEDULE 4.25
includes all environmental assessment reports in Seller’s possession with
respect to the Stations. Since April 1999, there are no other environmental
assessment reports, environmental studies or other reports relating to the
compliance of the Purchased Assets with Environmental Laws other than as set
forth in SCHEDULE 4.25.
     4.26 Representation as of the Closing Date. Each of the Fisher Parties’
representations and warranties set forth in this Agreement shall be true and
correct on and as of the Closing Date, as though such representations and
warranties were made on and as of such time.
     4.27 Records. The Records of the Stations have been fully, properly and
accurately maintained in all material respects, and there are no material
inaccuracies or discrepancies of any kind effected herein, and true and accurate
copies thereof have been made available to Buyer.
     4.28 Insolvency. No insolvency proceedings of any kind, including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, affecting the Fisher Parties or the
Purchased Assets are pending or threatened. The Fisher Parties have not made an
assignment for the benefit of creditors or taken any action with a view to, or
that would constitute a valid basis for, the institution of any such insolvency
proceedings.

36



--------------------------------------------------------------------------------



 



     4.29 Related Party Transactions. Except as set forth on SCHEDULE 4.29, and
except for employment Contracts listed on the Schedules hereto and at will
employment arrangements, no partner, director, officer, employee, member or
shareholder of any Fisher Party or any associate or Affiliate thereof, or any
relative with a relationship of not more remote than first cousin of any of the
foregoing, is presently, or during the twelve (12) month period ending on the
date hereof has been a party to any transaction related to the Business with any
Fisher Party, including any contract, agreement or arrangement providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such partner, director, officer, employee,
member, shareholder, associate or Affiliate.
     4.30 Disclosure. No statement of fact by a Fisher Party contained in this
Agreement and no written statement of fact furnished or to be furnished by the
Fisher Parties to Buyer pursuant to or in connection with this Agreement
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary in order to make the statements
herein or therein contained not misleading.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents, warrants and covenants to Seller as follows:
     5.1 Organization. Buyer is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware, and on
the Closing Date Buyer will be duly qualified to do business in Montana and
Washington. Buyer has full corporate power to purchase the Purchased Assets
pursuant to this Agreement. Subject to Section 3.6, on the Closing Date, Buyer
will be qualified to be a licensee of the FCC.
     5.2 Authorization; Enforceability. The execution, delivery and performance
of this Agreement and all of the documents and instruments required hereby by
Buyer and the consummation by Buyer of the transactions contemplated hereby and
thereby are within the limited liability company power of Buyer and have been
duly authorized by all necessary limited liability company action by Buyer. This
Agreement is, and the other documents and instruments required hereby will be,
when executed and delivered by Buyer, the valid and binding obligations of
Buyer, enforceable against Buyer in accordance with their respective terms,
subject only to bankruptcy, insolvency, reorganization, moratoriums or similar
laws at the time in effect affecting the enforceability or right of creditors
generally and by general equitable principles which may limit the right to
obtain equitable remedies.
     5.3 Absence of Conflicting Agreements. Neither the execution, delivery or
performance of this Agreement by Buyer nor the consummation of the sale and
purchase of the Purchased Assets or any other transaction contemplated by this
Agreement, does or will, after the giving of notice, or the lapse of time or
otherwise, conflict with, result in a breach of, or constitute a default under,
the certificate of organization or operating agreement of Buyer, or any federal,
state or local law, statute, ordinance, rule or regulation, or any court or
administrative order or process, or any material contract, agreement,
arrangement, commitment or plan to which Buyer is a party or by which Buyer or
its assets is bound.

37



--------------------------------------------------------------------------------



 



     5.4 Brokers. Neither this Agreement nor the sale and purchase of the
Purchased Assets or any other transaction contemplated by this Agreement was
induced or procured through any Person acting on behalf of or representing Buyer
as broker, finder, investment banker, financial advisor or in any similar
capacity, other than Kalil & Company, who shall be paid by Seller.
     5.5 Buyer’s Qualifications. Except as set forth in Section 3.6, there is no
fact that would, under present law (including the Communications Laws),
disqualify Buyer from being the assignee of the Stations or that would delay FCC
approval of the Assignment Application. Should Buyer become aware of any such
fact, it will so inform Seller within five (5) business days of its awareness of
such fact and will use its best efforts to remove any such disqualification.
Buyer will not take any action that Buyer knows, or has reason to believe, would
result in such disqualification.
     5.6 Insolvency. No insolvency proceedings of any character including
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, affecting Buyer, or any of
Buyer’s assets or properties are now, or on the Closing Date will be, pending.
Buyer has not, and at the Closing Date shall not have made any assignment for
the benefit of creditors, or have taken any action with a view to, or which
would constitute the basis for, the institution of any such insolvency
proceedings.
     5.7 Representation as of the Closing Date. Buyer’s representations and
warranties set forth in this Agreement shall be true and correct on and as of
the Closing Date, as though such representations and warranties were made on and
as of such time.
     5.8 Disclosure. No statement of fact by Buyer contained in this Agreement
and no written statement of fact furnished or to be furnished by Buyer to Seller
pursuant to or in connection with this Agreement contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements herein or therein contained not
misleading.
ARTICLE 6
COVENANTS
     From and after the date of this Agreement and until the Closing:
     6.1 Access. Buyer and its authorized agents, officers and representatives
shall have access, upon reasonable prior notice, to the Business, the Stations
and the Purchased Assets to conduct such examination and investigation of the
Business, the Stations and the Purchased Assets as it reasonably deems necessary
(including meeting with Station Employees), provided that such examinations
shall be during the Stations’ normal business hours, and shall not unreasonably
interfere with the Stations’ operations and activities. Buyer shall give the
Fisher Parties prompt written notice if Buyer discovers facts or circumstances
that would cause either of the Fisher Party’s representations or warranties to
be materially false or misleading; provided, however, that failure to give such
notice shall neither excuse the failure of such representations or warranties to
be true when and as made, nor constitute a breach of this Agreement.

38



--------------------------------------------------------------------------------



 



Additionally, Seller shall furnish to Buyer such information and materials
concerning the Stations’ affairs as Buyer may reasonably request, so far as such
access, information and materials pertain to the operation of the Stations and
do not impose undue burden or cost upon Seller.
     6.2 Title Insurance; Surveys and Lien Search. Seller shall cooperate fully
with Buyer and Buyer and Seller will use their good faith commercially
reasonable efforts so that as soon as practicable, but in no event later than
sixty (60) days after the date hereof with respect to the items set forth in
Section 6.2(a) and 6.2(b), ninety (90) days with respect to the item set forth
in Section 6.2(d), and with respect to the item set forth in Section 6.2(c)
within ten (10) days prior to the Closing, the following shall have been
obtained by Buyer and Seller, as provided herein:
          (a) With respect to the Real Property, Seller shall cause the Title
Companies to issue and deliver to Buyer preliminary reports on title covering a
date subsequent to the date hereof, which preliminary reports shall contain a
commitment (individually, a “Title Commitment” and collectively, the “Title
Commitments”) of the Title Companies to issue an owner’s or lessee’s title
insurance policy on ALTA Owners or Lessees Policy (and corresponding mortgagee’s
policies) insuring the fee simple or leasehold interest of Seller in such
parcels of Real Property (individually, a “Title Policy” and collectively, the
“Title Policies”) as well as legible copies of all underlying title documents
referenced in such Title Commitment. To the extent available from the Title
Companies, all standard exceptions shall be removed from the Title Policies and
the Title Policies shall contain extended coverage over the general exceptions
to title which do not require the delivery of an ALTA survey and which can be
removed by the delivery by Seller of an ALTA statement, owner’s affidavit or
such similar certificate as is customarily required by the Title Company to
issue such coverage. The cost of extended coverage and any other endorsement
obtained by Buyer in connection with the issuance of the Title Policies shall be
paid for by Buyer. The Title Commitments (and Title Policies issued to Buyer)
shall not be subject to any Liens other than (i) Liens that will be released or
removed at or prior to Closing, (ii) Permitted Liens or (iii) those exceptions
listed on SCHEDULE 4.9 and Leases listed in SCHEDULE 1.5 in which Seller is the
lessor of a transmission tower; provided, however, if Buyer has an objection to
title it shall notify Seller of such objection or defect (“Notice of Defect”)
within ten (10) days of Buyer’s receipt of the Title Commitment and Survey (as
described in Section 6.2(b) hereof) and Seller shall have until the Closing Date
to cure such objection or defect. The Title Commitments (and Title Policies
issued to Buyer) for the leasehold interests of the Seller in the Real Property
shall commit to insure or insure, as appropriate, those Leases listed in
SCHEDULE 1.5. Any mortgage, security deed, deed of trust, lien, judgment, or
other claim in liquidated amount which constitutes an exception to the title to
the Real Property (whether or not the same is disclosed by the Title Commitment
or listed in the Notice of Defect) shall not in any event be a “Permitted Lien”
hereunder, but such claim shall be paid or satisfied out of the sums payable by
Buyer at Closing, and the proceeds of sale payable to Seller shall be reduced
accordingly. At any time prior to Closing, Buyer shall have the right to notify
Seller of any additional title exception which first appears of record after the
effective date of the Title Commitment, is disclosed by any survey obtained by
Buyer, or otherwise becomes known to Buyer, it being understood and agreed that
no such additional title exception shall constitute a Permitted Lien hereunder
unless Buyer shall expressly approve the same or unless such exception was
caused by Buyer. Seller shall use its best efforts to cooperate with Buyer and
any applicable landlord to obtain each leasehold Title Policy.

39



--------------------------------------------------------------------------------



 



          (b) If desired by Buyer, Buyer shall at its own expense obtain
ALTA-ASCM Surveys of the Real Property as of a date subsequent to the date
hereof which shall: (i) be prepared by a registered land surveyor; (ii) be
certified to the Title Companies, Buyer’s lender and Buyer; and (iii) show with
respect to such Real Property: (A) the legal description of such parcel of Real
Property (which shall be the same as the Title Policy pertaining thereto);
(B) all buildings, structures and improvements thereon and all restrictions of
record and other restrictions that have been established by an applicable zoning
or building code or ordinance and all easements or rights of way; (C) no
encroachments upon such parcel or adjoining parcels by buildings, structures or
improvements; and (D) access to a public street from such parcel, if applicable.
Any restrictions, encroachments (onto the Real Property or from the Real
Property onto adjoining property) or other claims which materially affect the
intended use of the Real Property as disclosed on the Survey shall be a “Survey
Defect,” and if Buyer shall have an objection to such Survey, Buyer shall notify
Seller of such objection within ten (10) days of Buyer’s receipt of the Survey
and the Title Commitment and Seller shall have until the Closing Date to cure
such objection of Survey Defect.
          (c) With regard to the Purchased Assets other than the Real Property,
Buyer shall obtain lien search reports prepared by an independent, nationally
recognized reporting service (the “Purchased Assets Reports”), reflecting the
results of UCC, tax and judgment lien searches conducted at the applicable state
offices of the States of Montana and Washington, and in the County Clerk’s
office of any county in which the Purchased Assets are located, to the effect
that: (i) none of the Purchased Assets is subject to any record Lien for
federal, state or local Taxes or assessments, excepting only a Lien for property
Taxes not yet due and payable; and (ii) there are no then-effective financing
statements pertaining to any of the Purchased Assets, except for financing
statements that will be released at or before the Closing.
          (d) (I) Within ninety (90) calendar days from the date hereof (the
“Phase I Time Period”), Buyer shall have the right, at its sole cost and
expense, to engage an environmental engineering firm reasonably acceptable to
Seller (the “Consultant”) to conduct a Phase I Environmental Assessment, as such
term is commonly understood (a “Phase I Environment Assessment”) concerning each
Station and the Purchased Assets which shall confirm, in a manner satisfactory
to Buyer, that there are no Recognized Environmental Conditions (as such term is
defined in the American Society of Testing and Materials Standard for Phase I
Environmental Assessments) (a “Recognized Environmental Condition”) on or about
each Station and the accuracy of Seller’s representations set forth in
Section 4.25. A copy of the Phase I Environmental Assessment shall be delivered
to Seller within seven (7) days of Buyer’s receipt of the same.
               (II) If the Phase I Environmental Assessment conducted in
connection with Section (d)(I) above details a Recognized Environmental
Condition in connection with the Real Property, the Consultant reasonably
recommends further investigatory action with respect to such Recognized
Environmental Condition, and Buyer delivers such assessment and recommendation
to Seller within twenty (20) calendar days from Buyer’s receipt of the Phase I
Environmental Assessment, Buyer shall have the right until fifty-five
(55) calendar days from the expiration of the Phase I Time Period (the “Phase II
Time Period”), to have Seller, at its cost and expense, conduct the
investigation so recommended (the “Phase II Inspection”); provided, however,
Seller shall have the right to review and, in its reasonable discretion, approve
the work

40



--------------------------------------------------------------------------------



 



plan for any Phase II Inspection proposed. Any damage caused by Seller or its
agents, in the course of any Phase II Inspection shall be promptly repaired by
Seller, at its sole cost and expense.
               (III) If it is determined that there is a Recognized
Environmental Condition in connection with the Real Property and there is a
Phase II Inspection, the Consultant shall provide an estimate to Buyer and
Seller of the cost and expense of clean up, removal, remedial, corrective or
responsive action necessary to address such Recognized Environmental Condition
(the “Environmental Work”), which estimate shall set forth in reasonable detail
the basis for those estimates; provided, however, the Environmental Work shall
be designed to meet the least stringent standards or requirements so as not to
be a violation under applicable Environmental Laws (taking into account the
zoning of the applicable Real Property and the current uses of resources
thereon). If the estimated costs of Environmental Work are equal to or less than
Three Hundred Seventy-Five Thousand Dollars ($375,000), Seller shall, at its
election, either cause such Environmental Work to be completed at Seller’s sole
cost and expense to Buyer’s reasonable satisfaction, in which case Closing shall
be delayed until such Environmental Work has been completed, or the Purchase
Price shall be reduced by the amount of the estimate. If such Environmental Work
exceeds Three Hundred Seventy-Five Thousand Dollars ($375,000), Seller may elect
to complete Environmental Work or terminate this Agreement and return the Escrow
Deposit, together with all accrued interest thereon, to Buyer by providing
written notice to Buyer within ten (10) days after receipt of the estimate for
the Environmental Work; provided, however, Buyer may elect, within ten (10) days
of receipt of said termination notice from Seller, to elect to Close the
purchase pursuant to the Agreement and receive a Three Hundred Seventy-Five
Thousand Dollar ($375,000) credit against the Purchase Price. Without limiting
the rights of Buyer herein or the obligations of Seller herein, as between
Seller and third parties, Seller hereby reserves any and all rights that it may
have against the tenants of the Owned Real Property with respect thereto,
including but not limited to any claim or right of contribution, indemnity or
cost recovery under Comprehensive Environmental Response Compensation and
Liabilities Act of 1980, as amended, and under any other federal or state
environmental law, rule, regulation or statute. Notwithstanding anything to the
contrary contained herein, if such Environmental Work exceeds Three Hundred
Seventy-Five Thousand Dollars ($375,000), Buyer may elect to terminate this
Agreement and Buyer shall be entitled to the return of the Escrow Deposit
together with all accrued interest thereon.
               (IV) The parties understand and agree that the procedures
outlined in this subsection (d) shall in no event delay the Closing beyond the
date on which the Closing would occur but for such procedures.
          (e) The expenses incurred relating to Sections 6.2(a) and 6.2(b) shall
be paid by Buyer. The expenses incurred relating to Section 6.2(c) shall be paid
by Seller.
     6.3 Notice of Adverse Changes. Pending the Closing Date, Seller shall give
Buyer prompt written notice of the occurrence of any of the following:
          (a) an Event of Loss;
          (b) the commencement of any proceeding or litigation at law or in
equity or before the FCC or any other commission, agency or administrative or
regulatory body or

41



--------------------------------------------------------------------------------



 



authority involving any of the Licenses or which could have a Material Adverse
Effect, other than proceedings or litigation of general applicability to the
radio broadcasting industry that do not have a disproportionate impact on any
Station;
          (c) any labor grievance, controversy, strike or dispute affecting the
business or operation of any Station;
          (d) any violation by Seller or any Station of any federal, state or
local law, statute, ordinance, rule or regulation which may have a Material
Adverse Effect;
          (e) any notice of breach, default, claimed default or termination of
any Contract or Lease (excluding contracts for the sale of advertising time on
the Stations);
          (f) Any Station operates at less than ninety percent (90%) of its
authorized power level for more than seventy-two (72) consecutive hours; or
          (g) any other developments that may have a Material Adverse Effect.
     6.4 Operations Pending Closing. Subject to the provisions of Section 6.15
regarding control of the Stations, pending the Closing, Seller shall:
          (a) operate each Station in the ordinary course of business in
accordance with past practices consistently applied;
          (b) operate each Station in accordance with the Communications Laws;
          (c) maintain the Equipment currently being used by the Seller to
operate the Stations in good operating condition, wear and tear due to ordinary
usage excepted, and replace any of the Equipment which shall be worn out, lost,
stolen or destroyed;
          (d) not remove from the Station, sell, assign, lease, transfer,
mortgage, pledge, grant any Lien other than Permitted Liens on or otherwise
dispose of, any of the Purchased Assets except for dispositions in the ordinary
course of business in accordance with past practices consistently applied or
unless such Purchased Assets are replaced with an asset of like kind and
utility;
          (e) not increase or otherwise change the rate or nature of the
compensation (including wages, salaries and bonuses) or severance paid or
payable to any Person, except pursuant to existing compensation and fringe
benefit plans, practices and arrangements which have been disclosed to Buyer,
other than annual performance based increases which shall not exceed 5% per
annum, and not enter into, renew or allow the renewal of, any employment or
consulting agreement or other contract or arrangement with respect to the
performance of personal services;
          (f) except with Buyer’s prior written consent, not enter into, or
become obligated under, any agreement or commitment affecting any Station or its
operations including any Program Rights agreement except for commitments for
advertising time on any Station at then prevailing rates and entered into in the
ordinary course of the operation of its business, or

42



--------------------------------------------------------------------------------



 



change, amend, terminate or otherwise modify in any material respect any
Contract, Lease, agreement or commitment except for those which terminate or
expire by their own terms; provided, however, that Seller will not enter into
any agreements for Program Rights or any agreements with affiliates of Seller
without Buyer’s prior written consent; provided, further, that Seller will not
enter into any agreements for or otherwise obligate any Station to commence any
Incentive Program without Buyer’s prior written consent; and provided, further,
that Seller shall continue to make such expenditures and commitments as is
consistent with past practices of the Stations;
          (g) maintain in full force and effect policies of liability and
casualty insurance of the same type, character and coverage as the policies
currently carried with respect to the business, operations and assets of each
Station;
          (h) not enter into any Tradeout Agreement relating to any Station
which creates an obligation or liability of Seller of more than $5,000
individually or which is not in the Seller’s ordinary course of business,
without the prior written consent of Buyer;
          (i) furnish to Buyer true and complete copies of all Tradeout
Agreements disclosed to Buyer pursuant to Section 6.4(h) above;
          (j) not enter into any agreement providing for a delayed or deferred
payment that Buyer would be obligated to pay after the Closing Date;
          (k) stay current on all of its payment obligations under the Contracts
and Leases that are part of the Assumed Liabilities;
          (l) proceed with all reasonable diligence to satisfy its obligations
pursuant to Tradeout Agreements in the ordinary course of each Station’s
business;
          (m) utilize the programming of each Station only in the ordinary
course of business and not sell or otherwise dispose of any such programming;
and make all payments on programming and agreements on a current basis;
          (n) make reasonable efforts to endeavor to protect the service areas
of the Stations, as currently authorized by the FCC, from interference from
other stations, existing or proposed, to the extent such interference is
prohibited by the Communications Laws, and promptly give Buyer notice of any
such interference;
          (o) not adopt, or commit to adopt, any pension, profit sharing,
deferred compensation or similar plan, program or trust on behalf of personnel
of any Station, other than any such plan, program or trust currently maintained
by Seller;
          (p) subject to any legal obligations to bargain in good faith, and
except as may otherwise be required by law, not voluntarily agree to enter into
any collective bargaining agreement applicable to any employees of any Station
or recognize any union as the bargaining representative of any such employees of
the Station; and promptly notify Buyer upon acquiring Knowledge of any
organizing activity with respect to any employees of any Station;

43



--------------------------------------------------------------------------------



 



          (q) follow Seller’s usual and customary policy with respect to
extending credit for sales of broadcast time on any Station and with respect to
collecting Receivables arising from such extension of credit;
          (r) make reasonable commercial efforts to promote and advertise each
Station and its programs and make expenditures therefor in accordance with past
practices consistently applied;
          (s) make reasonable efforts to endeavor to renew or extend the
Licenses with the FCC in an expeditious manner;
          (t) (i) maintain in effect the Licenses that are required to carry on
the business of the Stations, and (ii) timely file with the FCC all required
reports and pay any required annual regulatory fees for the operation of the
Stations;
          (u) not apply to the FCC for any license, construction permit,
authorization (including any special temporary authorization) or modification of
license that would materially restrict any Station’s operation, or make any
material change in any Station’s buildings, leasehold improvements or fixtures;
          (v) not downgrade, or enter into any agreement or otherwise obligate
any Station to downgrade, its broadcast transmission signal of any Station;
          (w) not offer any Station or any Purchased Asset for sale, entertain
an offer to purchase the Purchased Assets or equity interests of Seller, enter
into any negotiations with any Person other than Buyer for the assignment and
transfer of the Purchased Assets or the equity interests of Seller, give an
option to any other Person to acquire any of the Purchased Assets or equity
interests of Seller or enter into any agreement or understanding, whether oral
or written, that would prevent the consummation of the transactions contemplated
hereby;
          (x) not by any act or omission of Seller or of its owners,
stockholders, directors, officers, employees or agents, surrender, modify
adversely, forfeit or fail to seek timely renewal of any License or cause the
FCC to institute any proceedings for revocation, suspension or modification of
any License, or fail to prosecute with due diligence, or participate in the
prosecution of, the Assignment Application, renewal application or any other
pending application, including all amendments thereto as necessitated by the
rules of the FCC or as requested by the FCC’s staff;
          (y) not from the time of execution of this Agreement through the
ninetieth (90th) day after the Closing Date, commence a voluntary case under any
provision of any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or take any action to assist in or consent to the entry of
an order for relief in an involuntary case under any such law or consent to the
appointment of or taking possession by a receiver, or trustee or other custodian
for all or a substantial part of its property;
          (z) not take or agree to take any action inconsistent with
consummation of the Closing as contemplated by this Agreement; nor take any
other actions with respect to the Stations except as specifically contemplated
by this Agreement;

44



--------------------------------------------------------------------------------



 



          (aa) correct within a reasonable period of time (but in any event
prior to the Closing) any Station that is operating below its authorized
effective radiated power level as specified in the FCC Licenses; and
          (bb) not agree to or authorize any of the foregoing.
     6.5 Financial and FCC Reports. Within thirty (30) days after the end of
each month ending after the date of the Interim Financial Statements, Seller
will furnish Buyer with a copy of Seller’s monthly financial reports prepared
after the date of the Interim Financial Statement (including balance sheet,
operating statement and weekly pacing reports) for each such month and the
fiscal year to the end of such month; and will furnish all reports filed with
the FCC with respect to each Station after the date hereof within ten (10) days
after each such report has been filed. All of the foregoing financial statements
shall comply with the requirements concerning financial statements set forth in
Section 4.11. In addition, upon Buyer’s request, Seller will furnish Buyer with
copies of regular management reports, if any, concerning the operation of each
Station within ten (10) days after such reports are prepared.
     6.6 Consents. Seller will, at its sole expense, use its good faith best
efforts to obtain Estoppel Certificates from lessors under the Leases and all
consents required from third Persons whose consent or approval is required
pursuant to any Contract or Lease, prior to the Closing Date. Sellers shall
advise Buyer of any difficulties experienced in obtaining such consents and of
any conditions requested for any of such consents. To the extent that any
Contract or Lease may not be assigned without the consent of any third party,
and such consent is not obtained prior to Closing, this Agreement and any
assignment executed pursuant hereto shall not constitute an assignment thereof,
but to the extent permitted by law shall constitute an equitable assignment and
assumption of rights and obligations under the applicable Contract or Lease,
with Sellers making available to Buyer the benefits thereof and Buyer performing
the obligations thereunder on Sellers’ behalf.
     6.7 Cooperation. Buyer and Seller will cooperate in all respects in
connection with: (a) securing any nongovernmental approvals, consents and
waivers of third parties referenced in Section 6.6 or consents of third parties
necessary for the transfer of the Purchased Assets from Seller to Buyer; and
(b) giving notices to any governmental authority, or securing the permission,
approval, determination, consent or waiver of any governmental authority
required by law in connection with the transfer of the Purchased Assets from
Seller to Buyer.
     6.8 Tax Returns and Payments.
          (a) All Tax returns, estimates and reports required to be filed by
Seller prior to the Closing Date or relating to periods prior to the Closing
Date will be timely filed by Seller with the appropriate governmental agencies.
          (b) All Taxes pertaining to ownership of the Purchased Assets or
operation of each Station prior to the Closing Date will be paid when due and
payable.
          (c) Seller shall not permit to exist any Tax deficiencies (including
penalties and interest) of any kind assessed against or relating to Seller with
respect to any taxable periods ending on or before, or including, the Closing
Date of a character or nature that could reasonably

45



--------------------------------------------------------------------------------



 



be expected to result in Liens (other than Permitted Liens) or claims on any of
the Purchased Assets or on Buyer’s title or use of the Purchased Assets
following the Closing or that would reasonably be expected to result in any
claim against Buyer.
     6.9 Updating of Information; Cure. Between the date of this Agreement and
the Closing Date, Seller will deliver to Buyer: (a) information necessary to
update the representations and warranties and the Schedules hereto and the
lists, documents and other information furnished by Seller as contemplated by
this Agreement; and (b) updated copies of documents relating to or included as a
part of such Schedules, in order that all such Schedules, lists, documents and
other information and items shall be complete and accurate in all material
respects as of the Closing Date. Such delivery shall be made promptly as such
information becomes available until the Closing Date, on which date a final
delivery shall be made. No such updating of the representations and warranties
or the Schedules shall be deemed to cure any breach of a representation or
warranty made hereunder which was not true and correct in all material respects
as of the time made.
     6.10 Conveyance Free and Clear of Liens. Except for Permitted Liens and the
Liens disclosed on SCHEDULE 6.10, at or prior to the Closing, Seller shall
obtain the release of all Liens disclosed in the Schedules hereto and any other
Liens on the Purchased Assets, and shall duly file releases of all such Liens in
each governmental agency or office in which any such Lien or evidence thereof
shall have been previously filed, and Seller shall transfer and convey, or cause
to be transferred and conveyed, to Buyer at Closing good and marketable title to
all of the Purchased Assets free and clear of all Liens, except for Permitted
Liens and those Liens disclosed on SCHEDULE 6.10.
     6.11 Financing Leases. At or prior to the Closing, Seller shall obtain the
release of all obligations under any Financing Leases.
     6.12 Access to and Conversion of Data. At or prior to the Closing, the
Fisher Parties shall grant access to Buyer to all data generated by the Fisher
Parties’ accounting and human resources software (which is a Retained Asset)
related to the Business and shall cooperate with and provide assistance to Buyer
its authorized agents, officers and representatives in converting its accounting
and human resources data related to the Business to a customarily used
electronic medium and format.
     6.13 Cooperation for Financing. At or prior to the Closing, the Fisher
Parties shall cooperate with and provide reasonable assistance to Buyer and its
authorized agents, officers and representatives in providing information related
to the Stations and the Purchased Assets by Buyer to its lender for financing of
the transactions contemplated by this Agreement, including without limitation,
using Seller’s good faith best efforts to obtain and provide to Buyer (a) a
landlord’s consent to encumbrance and waiver agreement from lessors under the
Leases, and (b) the legal descriptions of real property leased under the Leases.
     6.14 Public Announcement. Seller shall publish and broadcast a public
notice concerning the filing of the application for assignment of the Licenses
in accordance with the requirements of Section 73.3580 of the FCC’s Rules. As to
any other announcements, neither party hereto shall issue any press release or
public announcement or otherwise divulge the

46



--------------------------------------------------------------------------------



 



existence of this Agreement or the transactions contemplated hereby without
prior approval of the other party hereto, except as and to the extent that such
party shall be obligated by law or regulation or by the rules, regulations or
policies of any national securities exchange or association, in which case the
other party shall be so advised and the parties shall use their best efforts to
cause a mutually agreeable release or announcement to be issued.
     6.15 Restrictions on Buyer. This Agreement shall not give Buyer any right
to control the programming or operations of the Stations prior to the Closing
Date and Seller shall have complete control of the programming and operation of
the Stations between the date hereof and the Closing Date and shall operate the
Stations in conformity with the requirements of law and this Agreement.
     6.16 Correction of coordinates. Not later than July 5, 2006, the Fisher
Parties will take all actions at their sole cost and expense necessary to
(i) submit such applications or other documents to the FCC as are necessary to
insure that the FCC License and the antenna structure registration (“ASR”) for
station KBLG specify the same geographic coordinates; (ii) submit such
applications or other documents to the FCC as are necessary to insure that the
FCC License and ASR for station KXDR specify the same geographic coordinates;
provided, however, if the FCC License for KXDR is correct and the ASR is
incorrect, the Fisher Parties will use best efforts to have the tower
owner/landlord correct the ASR with the FCC; and (iii) update the FCC’s ASR
database such that all antenna structures owned by Seller are properly
associated with and registered to Seller.
ARTICLE 7
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER
     Each and every obligation of Buyer to be performed on the Closing Date
shall be subject to the satisfaction prior to or at the Closing of the following
express conditions precedent:
     7.1 Compliance with Agreement. Each Fisher Party shall have performed and
complied in all material respects with all of its obligations under this
Agreement which are to be performed or complied with by it prior to or at the
Closing.
     7.2 Proceedings and Instruments Satisfactory. All proceedings, corporate or
other, to be taken by Seller in connection with the performance of this
Agreement, and all documents incident thereto, shall be complete to the
reasonable satisfaction of Buyer and Buyer’s counsel and Seller shall have made
available to Buyer for examination the originals or true and correct copies of
all documents which Buyer may reasonably request in connection with the
transactions contemplated by this Agreement.
     7.3 Representations and Warranties. The representations and warranties made
by the Fisher Parties contained herein shall be true and correct in all material
respects, as though such representations and warranties had been made on the
Closing Date. For purposes of determining whether the conditions set forth in
this Section 7.3 has been fulfilled, materiality qualifiers in the Fisher
Parties’ representations and warranties in Article 4 shall be disregarded.

47



--------------------------------------------------------------------------------



 



     7.4 No Material Adverse Change. Between the date of this Agreement and the
Closing, there shall have been no Material Adverse Effect.
     7.5 Event of Loss. Between the date of this Agreement and the Closing,
neither any Station nor the Purchased Assets shall have sustained an Event of
Loss which individually or in the aggregate would cost in excess Five Hundred
Thousand Dollars ($500,000) to repair. If such an Event of Loss has occurred,
the provisions of Section 10.1 shall be applicable.
     7.6 Deliveries at Closing. Seller shall have delivered or caused to be
delivered to Buyer the documents required pursuant to Section 2.4(a) each
properly executed and dated as of the Closing Date.
     7.7 Other Documents. Seller shall have delivered to Buyer such documents
and certificates of Seller and public officials as shall be reasonably requested
by Buyer’s counsel to establish the existence and good standing of Seller and
the due authorization of this Agreement and the transactions contemplated hereby
by Seller.
     7.8 Possession; Instruments of Conveyance and Transfer. Seller shall
deliver to Buyer at the Closing such other documents as shall be effective to
vest in Buyer good and marketable title to the Purchased Assets as contemplated
by this Agreement.
     7.9 Approvals and Consent. There shall have been secured such permissions,
approvals, determinations, consents, Estoppel Certificates and waivers, if any,
in form and substance satisfactory to Buyer, as may be required by law,
regulatory authorities, the Material Leases or the Material Contracts.
     7.10 Title Policies; Survey; Lien Search Report and Environmental Report.
Buyer shall have obtained or received the items described in Section 6.2(a),
(b), (c) and (d) at the time such items are required to be obtained or received
as described therein. If the reports Buyer receives pursuant to Section 6.2 do
not meet the requirements of Section 6.2, Buyer shall notify Seller within ten
(10) business days after the respective time periods set forth in Section 6.2 or
such condition shall be waived. If Buyer provides such notice, Buyer shall be
entitled to terminate this Agreement and receive the return of the Escrow
Deposit, together with all accrued interest, on the business day following its
notice of termination. The environmental reports shall evidence no material
violation of any Environmental Law that Seller has not cured or agreed to cure
in a manner reasonably satisfactory to Buyer or any response, remediation or
removal, or some other remedial action under the Environmental Laws (“Remedial
Action”).
     7.11 Absence of Investigations and Proceedings. There shall be no decree,
judgment, order or litigation at law or in equity, no arbitration proceedings,
and no proceeding before or by any Governmental Body pending to which Seller is
a party or to which any Station or the Purchased Assets are subject, including
any with respect to condemnation, zoning, use or occupancy, which could affect
in any material respect the ability of Buyer to operate any Station or to use or
acquire the Purchased Assets in the same manner as operated and used by Seller
or as currently proposed to be used by Seller.
Without limiting the generality of the foregoing, no action, proceeding or
formal investigation by any Person or Governmental Body shall be pending with
the object of challenging or preventing

48



--------------------------------------------------------------------------------



 



the Closing and no other proceedings shall be pending with such object or to
collect damages from Buyer on account thereof. No action or proceeding shall be
pending before the FCC or any other Governmental Body to revoke, modify in any
material respect or refuse to renew any of the Licenses. No suit, action or
other proceeding shall be pending before any court or Governmental Body in which
it is sought to restrain or prohibit, or obtain damages or other relief in
connection with, this Agreement or the consummation of the transactions
contemplated hereby.
     7.12 Governmental Consents. The FCC Consent shall have become a Final Order
without any condition or qualification that is materially adverse to Buyer;
provided, however, that if a Bifurcated Closing occurs, (a) this condition shall
be satisfied for purposes of the Primary Closing if the FCC Consent with respect
to the Primary Stations has become such a Final Order, regardless of whether
such a Final Order has been granted with respect to the Great Falls Stations,
and (b) this condition shall be satisfied for purposes of the Great Falls
Closing if the FCC Consent with respect to the assignment of the Licenses for
the Great Falls Stations has become such a Final Order. All other
authorizations, consents or approvals of any and all Governmental Bodies
necessary in connection with the consummation of the transactions contemplated
by this Agreement shall have been obtained on terms and conditions reasonably
acceptable to Buyer and be in full force and effect.
     7.13 Licenses. Seller shall be the holder of the Licenses and there shall
not have been any modification of any of such Licenses which could have a
material adverse effect on any Station or the conduct of its business
operations. Each Station shall be operating in material compliance with the
Communications Laws and no proceeding shall be pending or threatened, the effect
of which could be to revoke, cancel, fail to renew, suspend or modify materially
and adversely any of the Licenses.
     7.14 Absence of Liens; Payoff Letters. On the Closing Date and
simultaneously with the Closing, there shall not be any Liens on the Purchased
Assets except for Permitted Liens and except for the items set forth on SCHEDULE
6.10. Seller shall deliver to Buyer copies of payoff letters for all existing
indebtedness of Seller.
     7.15 Non-Foreign Affidavit. Seller shall have furnished to Buyer an
affidavit of Seller, in a form reasonably satisfactory to Buyer, stating under
penalty of perjury Seller’s United States taxpayer identification number and
that Seller is not a foreign Person within the meaning of Section 1445(b) (2) of
the Code.
     7.16 Governmental Consents. The FCC Consent shall have been issued and be
in full force and effect at Closing. All other material authorizations, consents
or approvals of any and all Governmental Bodies necessary in connection with the
Closing shall have been obtained and be in full force and effect.
     If there is a Primary Closing or a Great Falls Closing, then the conditions
shall apply to the Primary Stations or the Great Falls Stations, as applicable,
unless the context shall specifically require otherwise. If any of the
conditions set forth in this Article 7 have not been satisfied (other than the
FCC Consent), Buyer may nevertheless waive such condition, but only in writing,
and proceed with the consummation of the transactions contemplated hereby but
such waiver shall not relieve Seller of any of its obligations under Article 9
hereof. Buyer shall not be

49



--------------------------------------------------------------------------------



 



deemed to have waived any failure by Seller to fulfill any of the conditions
described in this Article 7 if Buyer does not have actual knowledge of such
failure at the time of Closing.
ARTICLE 8
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
     Each and every obligation of Seller to be performed on the Closing Date
shall be subject to the satisfaction prior to or at the Closing of the following
express conditions precedent:
     8.1 Compliance with Agreement. Buyer shall have performed and complied in
all material respects with all of its obligations under this Agreement which are
to be performed or complied with by it prior to or at the Closing.
     8.2 Proceedings and Instruments Satisfactory. All proceedings, limited
liability company or other, to be taken by Buyer in connection with the
transactions contemplated by this Agreement, and all documents incident thereto,
shall be complete to the reasonable satisfaction of Seller and Seller’s counsel,
and Buyer shall have made available to Seller for examination the originals or
true and correct copies of all documents which Seller may reasonably request in
connection with the transactions contemplated by this Agreement.
     8.3 Representations and Warranties. The representations and warranties made
by Buyer contained herein shall be true and correct in all material respects, as
though such representations and warranties had been made on the Closing Date.
For purposes of determining whether the conditions set forth in this Section 8.3
has been fulfilled, materiality qualifiers in Buyer’s representations and
warranties in Article 5 shall be disregarded.
     8.4 Deliveries at Closing. Buyer shall have delivered or caused to be
delivered to Seller the documents, each properly executed and dated as of the
Closing Date required pursuant to Section 2.4(b). Buyer shall also have made the
payments described in Section 2.2.
     8.5 Other Documents. Buyer shall have delivered to Seller such documents
and certificates of officers of Buyer and of public officials as shall be
reasonably requested by Seller’s counsel to establish the existence and good
standing of Buyer and the due authorization of this Agreement and the
transactions contemplated hereby by Buyer, including manager or board of
directors resolutions of Buyer.
     8.6 Absence of Investigations and Proceedings. No action, proceeding or
formal investigation by any Person or Governmental Body shall be pending with
the object of challenging or preventing the Closing and no other proceedings
shall be pending with such object or to collect damages from Seller on account
thereof.
     8.7 Governmental Consents. The FCC Consent shall have become a Final Order;
provided, however, that if a Bifurcated Closing occurs, (a) this condition shall
be satisfied for purposes of the Primary Closing if the FCC Consent with respect
to the Primary Stations has become such a Final Order, regardless of whether
such a Final Order has been granted with respect to the Great Falls Stations,
and (b) this condition shall be satisfied for purposes of the Great Falls
Closing if the FCC Consent with respect to the assignment of the Licenses for
the

50



--------------------------------------------------------------------------------



 



Great Falls Stations has become such a Final Order. All other authorizations,
consents or approvals of any and all Governmental Bodies necessary in connection
with the consummation of the transactions contemplated by this Agreement shall
have been obtained on terms and conditions reasonably acceptable to Buyer and be
in full force and effect.
     If there is a Primary Closing or a Great Falls Closing, then the conditions
shall apply to the Primary Stations or the Great Falls Stations, as applicable,
unless the context shall specifically require otherwise. If any of the
conditions set forth in this Article 8 have not been satisfied (other than the
FCC Consent), Seller may nevertheless waive such condition, but only in writing,
and proceed with the consummation of the transactions contemplated hereby but
such waiver shall not relieve Buyer of any of its obligations under Article 9
hereof. Seller shall not be deemed to have waived any failure by Buyer to
fulfill any of the conditions precedent described in this Article 8 if Seller
does not have Knowledge of such failure at the time of Closing.
ARTICLE 9
INDEMNIFICATION
     The parties shall be indemnified as set forth below.
     9.1 Indemnification of Buyer. The Fisher Parties, jointly and severally,
covenant and agree with Buyer that they shall reimburse and indemnify and hold
Buyer and its respective stockholders, general partners, limited partners,
members, managers, directors, officers, employees, agents, affiliates,
subsidiaries and assigns (the “Buyer Indemnified Parties”) harmless from,
against and in respect of any and all actions, suits, claims, proceedings,
investigations, audits, demands, assessments, fines, judgments, costs and
expenses, (including, without limitation, reasonable attorneys’ fees) (“Claims”)
incurred by any of the Buyer Indemnified Parties that result from:
          (a) any inaccuracy in or breach of any representations or warranties
made by the Fisher Parties in this Agreement, the Schedules or any other written
statement, list, certificate or other instrument furnished to Buyer by or on
behalf of the Fisher Parties pursuant to this Agreement;
          (b) any breach of any covenant or agreement of the Fisher Parties
under this Agreement or the agreements and instruments contemplated herein;
          (c) any liabilities and obligations that are Retained Liabilities;
          (d) the operation or ownership of each Station or the Purchased Assets
prior to the Closing (except for the Assumed Liabilities);
          (e) any Taxes, payments, claims or accruals for salaries, wages,
bonuses, vacation, severance, amounts payable under Station Employee Benefit
Plans, or otherwise to employees or agents of Seller, and other liabilities and
obligations of Seller, in each case relating to and incurred with respect to the
periods on or prior to the Closing Date, whether or not due or payable on or
prior to the Closing Date;

51



--------------------------------------------------------------------------------



 



          (f) any claims or litigation matters which relate or are due to the
conduct of the Fisher Parties or any Station on or prior to the Closing Date,
including, without limitation, the claims described in SCHEDULE 4.14 hereto;
          (g) the failure to comply with statutory provisions relating to bulk
sales and transfers, if applicable;
          (h) any fees, expenses or other payments incurred or owed by the
Fisher Parties to any brokers or comparable third parties retained or employed
by them or their affiliates in connection with the transactions contemplated by
this Agreement;
          (i) any claims made by a third party alleging facts which, if true,
would entitle Buyer Indemnified Parties to indemnification pursuant to
(a) through (h) above;
          (j) any failure of the Fisher Parties to comply with its obligations
under this Section 9.1; or
          (k) any fees or expenses (including without limitation, reasonable
attorneys’ fees) incurred by Buyer in enforcing its rights hereunder.
     For purposes of this Section 9.1, to the extent any facts or circumstances
can be deemed a breach of a representation or warranty by the Fisher Parties, or
be deemed a Retained Liability, such facts and circumstances shall be deemed to
be a Retained Liability.
     9.2 Indemnification of Fisher Parties. Buyer covenants and agrees with the
Fisher Parties that it shall reimburse and indemnify and hold the Fisher Parties
and their directors, officers, employees, affiliates, subsidiaries, agents and
assigns (the “Seller Indemnified Parties”) harmless from, against and in respect
of any and all Claims incurred by any of Seller Indemnified Parties that result
from:
          (a) any inaccuracy in or breach of any representations or warranties
made by Buyer in this Agreement, the Schedules or any other written statement,
list, certificate or other instrument furnished to the Fisher Parties by or on
behalf of Buyer pursuant to this Agreement;
          (b) any breach of any covenant or agreement of Buyer (or any of its
assigns) under this Agreement or the agreements and instruments contemplated
herein;
          (c) Assumed Liabilities;
          (d) any fees, expenses or other payments incurred or owed by Buyer to
any brokers or comparable third parties retained or employed by them or their
affiliates in connection with the transactions contemplated by this Agreement;
          (e) any claims made by a third party alleging facts which, if true,
would entitle the Seller Indemnified Parties to indemnification pursuant to
(a) through (d) above;
          (f) any failure of Buyer to comply with its obligations under this
Section 9.2;

52



--------------------------------------------------------------------------------



 



          (g) any fees or expenses (including without limitation, reasonable
attorneys’ fees) incurred by the Fisher Parties in enforcing its rights
hereunder; or
          (h) any claim, liability or obligation incurred or owed by Buyer
relating to the operation of any Station after the Closing Date.
     9.3 Method of Asserting Claims.
          (a) The party seeking indemnification (the “Indemnitee”) will give
prompt written notice to the other party or parties (the “Indemnitor”) of any
Claim which it discovers or of which it receives notice after the Closing and
which might give rise to a claim by it against Indemnitor under Section 9
hereof, stating the nature, basis and (to the extent known) amount thereof;
provided that failure to give prompt notice shall not jeopardize the right of
any Indemnitee to indemnification except to the extent such failure shall have
materially prejudiced the ability of the Indemnitor to defend such Claim.
Subject to the Indemnitor’s right to defend in good faith third party claims as
hereinafter provided, the Indemnitor shall satisfy its obligations and this
Article 9 within thirty (30) days after receipt of written notice thereof from
the Indemnitee.
          (b) In case of any Claim or suit by a third party or by any
Governmental Body, or any legal, administrative or arbitration proceeding with
respect to which Indemnitor may have liability under the indemnity agreement
contained in this Section 9, Indemnitor shall be entitled to participate
therein, and, to the extent desired by it, to assume the defense thereof, and
after notice from Indemnitor to Indemnitee of the election so to assume the
defense thereof, Indemnitor will not be liable to Indemnitee for any legal or
other expenses subsequently incurred by Indemnitee in connection with the
defense thereof, other than reasonable costs of investigation, unless Indemnitor
does not actually assume the defense thereof following notice of such election.
Indemnitee and Indemnitor will render to each other such assistance as may
reasonably be required of each other in order to insure proper and adequate
defense of any such suit, Claim or proceeding. If the Indemnitor actually
assumes the defense of the Indemnitee, the Indemnitee will not make any
settlement of any Claim which might give rise to liability of Indemnitor under
the indemnity agreements contained in this Section without the written consent
of Indemnitor, which consent shall not be unreasonably withheld, and the
Indemnitor shall not agree to make any settlement of any Claim which would not
include the unconditional release of the Indemnitee without the written consent
of Indemnitee, which consent shall not be unreasonably withheld.
          (c) If the Indemnitee shall notify the Indemnitor of any claim or
demand pursuant to Section 9.3(a), and if such claim or demand relates to a
claim or demand asserted by a third party against the Indemnitee which the
Indemnitor acknowledges is a claim or demand for which it must indemnify or hold
harmless the Indemnitee under Sections 9.1 or 9.2, the Indemnitor shall have the
right to employ counsel acceptable to the Indemnitee to defend any such claim or
demand asserted against the Indemnitee. The Indemnitee shall have the right to
participate in the defense of any such claim or demand. The Indemnitor shall
notify the Indemnitee in writing, as promptly as possible (but in any case
before the due date for the answer or response to a claim) after the date of the
notice of claim given by the Indemnitee to the Indemnitor under Section 9.3(a)
of its election to defend in good faith any such third party claim

53



--------------------------------------------------------------------------------



 



or demand. So long as the Indemnitor is defending in good faith any such claim
or demand asserted by a third party against the Indemnitee, the Indemnitee shall
not settle or compromise such claim or demand. The Indemnitee shall make
available to the Indemnitor or its agents all records and other materials in the
Indemnitee’s possession reasonably required by it for its use in contesting any
third party claim or demand. Whether or not the Indemnitor elects to defend any
such claim or demand, the Indemnitee shall have no obligations to do so.
     9.4 Payment of Claims. Buyer shall have the right to cause any Claims it
may have against the Fisher Parties, whether under this Agreement or otherwise,
to be paid by reduction or offset of such Claims against any amounts payable by
Buyer pursuant to this Agreement. In addition, to the extent permitted under the
Escrow Agreement, Buyer may offset any such Claims against the Escrow Reserve
retained by the Escrow Agent pursuant to Section 2.6 hereof. The rights
contained herein shall not be exclusive, but shall be in addition to any other
rights and remedies available to Buyer. If such Claims by Buyer are pending
against the Fisher Parties at such time as the Escrow Reserve would otherwise be
disbursed by the Escrow Agent, then, to the extent permitted by the Escrow
Agreement, the Escrow Agent shall withhold from such disbursement any amount
that would become necessary to satisfy such Claim until such time as such Claim
has been resolved.
     9.5 Nature and Survival of Representations. All statements made by or on
behalf of the Fisher Parties herein or in the Schedules, shall be deemed
representations and warranties of the Fisher Parties, regardless of any
investigation made by or on behalf of Buyer. The representations and warranties
made by the Fisher Parties, on the one hand, and by Buyer, on the other hand,
under this Agreement shall survive for a period of two (2) years following the
Closing, except that (i) the representations and warranties set forth in
Section 4.15 (Taxes) and Section 4.24 (Employee Benefit Plans) shall survive the
Closing until ninety (90) days after the expiration of the applicable statute of
limitations, and (ii) the representations and warranties set forth in
Section 4.5 (Title), Section 4.21 (Brokers), Section 4.25 (Environmental
Compliance) and Section 5.4 (Brokers) shall survive indefinitely.
     9.6 Limitation on Aggregate Claims.
          (a) No Claims may be asserted by a party pursuant to Sections 9.1(a)
or 9.1(i) (as it relates to 9.1(a)) or 9.2(a) or 9.2(e) (as it relates to
9.2(a)) of this Agreement until the aggregate amount of all such Claims of such
party shall exceed One Hundred Twenty-Five Thousand Dollars ($125,000) (the
“Threshold Amount”), at which time the party seeking indemnification shall be
entitled to recover all amounts in excess of the Threshold Amount; provided,
however, the foregoing clause shall not apply to Claims with respect to the
representations and warranties set forth in Section 4.6(d) herein which may be
asserted by Indemnitor without regard to whether any Threshold Amount has been
met; provided further, however, (I) no Claims may be asserted by Indemnitor
pursuant to Sections 9.1(a) or 9.1(i) (as it relates to 9.1(a)) of this
Agreement with respect to the representations and warranties set forth in
Section 4.6(a) herein (“Equipment Claims”) until the aggregate amount of all
such Equipment Claims of Indemnitor shall exceed Twenty-Five Thousand Dollars
($25,000) (the “Equipment Threshold Amount”), at which time Indemnitor shall be
entitled to recover all amounts in excess of the Equipment Threshold Amount and
(II) any Equipment Claims by Indemnitor up to

54



--------------------------------------------------------------------------------



 



$25,000 shall reduce on a dollar-for-dollar basis the Threshold Amount, but any
amount in excess of $25,000 paid by the Fisher Parties shall not further reduce
the Threshold Amount.
          (b) The parties acknowledge and agree that to the extent any aggregate
liabilities under Tradeout Agreements on the Closing Date exceed the value of
any aggregate assets from Tradeout Agreements as of the Closing Date, the amount
of such excess shall reduce on a dollar-for-dollar basis the Threshold Amount;
provided, however, to the extent Buyer is entitled to a Purchase Price credit in
accordance with Section 2.5(d), the amount of the reduction of the Threshold
Amount shall be net of the amount of such Purchase Price credit. For avoidance
of doubt and by way of clarification (i) this Section 9.6(b) shall not affect
Buyer’s right to receive a credit to the Purchase Price in accordance with
Section 2.5(d) and (ii) the Threshold Amount shall at no time be increased or
replenished.
          (c) Except for any such Claims involving fraud or intentional
misrepresentation or any inaccuracy in or breach of any representations or
warranties of the Fisher Parties set forth in Section 4.2 (Authorization),
Section 4.5 (Title), Section 4.15 (Taxes), or Section 4.25 (Environmental
Compliance), the liability of the Fisher Parties or Buyer for Claims asserted
pursuant to Sections 9.1(a) or 9.1(i) (as it relates to 9.1(a)) or 9.2(a) or
9.2(e) (as it relates to 9.2(a)) shall not exceed Ten Million Dollars
($10,000,000).
ARTICLE 10
FURTHER AGREEMENTS
     10.1 Event of Loss. Upon the occurrence of an Event of Loss prior to the
Closing, the Fisher Parties shall take reasonable steps to repair, replace and
restore damaged, destroyed or lost property to its condition prior to any such
loss, damage, or destruction. In the event of any such loss, damage, or
destruction, the proceeds of any claim for any loss, payable under any insurance
policy with respect thereto, shall be used to repair, replace, or restore any
such property to its former condition subject to the conditions stated below. In
the event of any loss or damage to the Stations or any of the Purchased Assets,
the Fisher Parties shall notify Buyer thereof in writing immediately. Such
notice shall specify with particularity the loss or damage incurred, the cause
thereof (if known or reasonably ascertainable), and the insurance coverage. In
the event that the property is not completely repaired, replaced or restored on
or before the scheduled Closing Date, Buyer at its option: (a) may elect to
postpone Closing until such time as the property has been completely repaired,
replaced or restored (and, if necessary, the Fisher Parties shall join Buyer in
requesting from the FCC any extensions of time in which to consummate the
Closing that may be required in order to complete such repairs); or (b) may
elect to consummate the Closing and accept the property in its then condition,
in which event the Fisher Parties shall pay to Buyer all proceeds of insurance
and assign to Buyer the right to any unpaid proceeds. The Fisher Parties shall
have no responsibility to repair or replace damaged or destroyed Purchased
Assets not covered by insurance if the cost of such repair exceeds Five Hundred
Thousand Dollars ($500,000) in the aggregate; provided, however, Buyer shall
have the right to accept the Purchased Assets subject to such Event of Loss and
receive a Five Hundred Thousand Dollars ($500,000) credit against the Purchase
Price plus all proceeds of insurance and an assignment by Seller to Buyer of the
right to any unpaid proceeds; provided further, however, that should the Fisher
Parties not advise Buyer within five (5) days after being requested to do so
that the Fisher

55



--------------------------------------------------------------------------------



 



Parties will repair or replace such Purchased Assets, Buyer may terminate this
Agreement without penalty upon ten (10) days’ written notice to the Fisher
Parties, and upon such termination Buyer shall be entitled to have the Escrow
Deposit, together with all accrued interest, returned to it on or on the
business day following such termination.
     10.2 Station Employees.
          (a) Buyer specifically reserves to itself the right to employ or not
employ any and all current employees of Seller at Buyer’s sole and absolute
discretion. Nothing in this Agreement shall be construed as a commitment or
obligation of Buyer to offer employment to, accept for employment, or otherwise
continue the employment of, any of Seller’s employees, or to continue the terms
and conditions of employment previously enjoyed by Seller’s employees.
          (b) To the extent any of the Stations’ employees accept employment
with Buyer (collectively, the “Transferred Employees”), such Transferred
Employees will be included in Buyer’s then-existing employee welfare benefit
plans (if any) and will be subject to Buyer’s then-existing employment policies,
as generally applicable to Buyer’s employees.
          (c) Nothing herein shall restrict Buyer’s ability to change or
terminate the benefits or benefit plans provided to Buyer’s employees (including
Transferred Employees), nor shall Buyer be required to provide to any employee
any of the terms and conditions of employment provided by Seller, subject,
however, to the requirements of any written employment agreements of Seller
which Buyer agrees to assume. This Section 10.2 shall operate exclusively for
the benefit of the parties to this Agreement and not for the benefit of any
other Person, including, without limitation, any current, former or retired
employee of Seller or Buyer.
          (d) Seller agrees that it shall be solely responsible and liable for
any medical, disability, severance, vacation, sick leave or other benefits owed
under Seller’s benefit plans, including, without limitation, any expenses for
health or dental benefits incurred but not submitted for reimbursement prior to
the Closing that are covered under Seller’s benefit plans. Seller will be solely
responsible for providing, at its cost, all life and other insurance coverage
and benefits, and disability benefits to which any employee of Seller who
retired or was terminated from service with Seller on or prior to the Closing
Date or who was disabled prior to the Closing Date is entitled.
          (e) Seller and Buyer acknowledge and agree that Buyer shall not assume
any liability whatsoever for any compensation arrangement or bonus plan for any
Transferred Employees, except to the extent liabilities in respect of any such
amounts have been included in calculating the adjustments pursuant to
Section 2.5.
          (f) Seller agrees that it will not enter into any collective
bargaining agreement that would be contractually binding on Buyer without
Buyer’s prior written consent. Any such collective bargaining agreement will not
be effective as to Buyer until on or after the Closing Date. Seller further
agrees that, upon Buyer’s request and with the consent of the labor
organization, Seller will allow Buyer or its designated representative to engage
in negotiations for a collective bargaining agreement with the labor
organization certified by the NLRB as the representative of a group of included
employees.

56



--------------------------------------------------------------------------------



 



     10.3 WARN Act. Seller shall be responsible for compliance with applicable
provisions of the Worker Adjustment and Retraining Act, as amended (the “WARN
Act”). To the extent any obligations under the WARN Act might arise as a
consequence of the transactions contemplated by this Agreement, Seller shall be
responsible for, and indemnify Buyer and its Affiliates (as hereinafter defined)
against any losses caused by, arising from, incurred in connection with or
relating in any way to, any obligations under the WARN Act arising as a result
of any employment losses occurring prior to or on the Closing Date.
     10.4 Bulk Transfer. Buyer and Seller hereby waive compliance with the bulk
transfer provisions of the Uniform Commercial Code and all similar laws. Except
for the Assumed Liabilities, Seller shall promptly pay and discharge when and as
due all liabilities and obligations arising out of or relating to Seller’s
ownership, operation and sale of the Stations. Except for the Assumed
Liabilities, Seller hereby agrees to indemnify, defend and hold Buyer harmless
from and against any and all liabilities, losses, costs, damages or causes of
action (including, without limitation, reasonable attorneys’ fees and other
legal costs and expenses) arising out of or relating to claims asserted against
Buyer pursuant to the bulk transfer provisions of the Uniform Commercial Code or
any similar law.
ARTICLE 11
TERMINATION; MISCELLANEOUS
     11.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date, as
follows:
          (a) by mutual written agreement of Seller and Buyer; or
          (b) by written notice of Buyer to the Fisher Parties if any of the
conditions set forth in Article 7 of this Agreement shall not have been
fulfilled by the Closing Date or as otherwise provided herein (other than by
reason of Buyer’s failure to comply with its obligations under this Agreement or
its breach of representation or warranty); or
          (c) by written notice of Buyer to the Fisher Parties if the Fisher
Parties have failed to cure a material breach of their representations,
warranties or covenants under this Agreement within thirty (30) calendar days
after they receive notice from Buyer of such occurrence; or
          (d) by written notice of Buyer to the Fisher Parties if there shall
have been a Material Adverse Effect; or
          (e) by written notice of the Fisher Parties to Buyer if any of the
conditions set forth in Article 8 of this Agreement shall not have been
fulfilled by the Closing Date (other than by reason of a failure by the Fisher
Parties to comply with their obligations under this Agreement or their breach of
representation or warranty); or
          (f) by written notice of the Fisher Parties to Buyer if Buyer has
failed to cure a material breach of its representations, warranties or covenants
under this Agreement within thirty (30) calendar days after it receives notice
from the Fisher Parties of such occurrence; or

57



--------------------------------------------------------------------------------



 



          (g) by Buyer or Seller by written notice to the other party, subject
to Section 3.4, if the Closing has not occurred on or before one (1) year from
the date hereof, other than by reason of the terminating party’s failure to
comply with its obligations under this Agreement, unless one or more of the
applications to transfer the Licenses are challenged by a third party, in which
case this Agreement shall continue in full force and effect; provided however,
this Agreement may be terminated by Buyer or Seller if the Closing has not
occurred on or before the six (6) month period immediately following the
expiration of the foregoing one (1) year period; or
          (h) by written notice of the Fisher Parties to Buyer or Buyer to the
Fisher Parties in accordance with, and subject to the limitations of,
Section 6.2(d)(III); or
          (i) by Buyer in accordance with Section 10.1 (Event of Loss).
     11.2 Rights on Termination; Waiver.
          (a) In the event of the termination of this Agreement as provided in
Section 11.1 above, all further obligations of the parties under or pursuant to
this Agreement shall terminate without further liability of either party to the
other, except (i) as provided in Section 11.2(b) and (c) below, and (ii) for
claims resulting from any breach of this Agreement prior to the termination of
this Agreement. Except as set forth in Section 11.2(c), the Escrow Deposit,
together with all accrued interest thereon, shall be returned promptly to Buyer
pursuant to the terms of the Escrow Agreement upon termination of this
Agreement.
          (b) If Buyer is the terminating party of this Agreement and such
termination is pursuant to Sections 11.1(c) or (d) above and Buyer is not in
material default of its obligations under this Agreement and has not breached in
any material respects its representations and warranties hereunder, then Buyer
shall be entitled to pursue all legal and equitable remedies against Seller for
such default or breach, including specific performance (the Fisher Parties
hereby acknowledge that the Purchased Assets are unique and that Buyer has no
adequate remedy at law if the Fisher Parties breach this Agreement), and the
Fisher Parties agree to waive the defense in any such suit that Buyer has an
adequate remedy at law and to interpose no opposition, legal or otherwise, as to
the propriety of specific performance as a remedy. In the event Buyer elects to
terminate this Agreement as a result of the Fisher Parties’ breach instead of
seeking specific performance (or if Buyer is denied the remedy of specific
performance of Fisher Parties’ obligations under this Agreement), Buyer shall be
entitled to (i) the return of the Escrow Deposit and all interest earned
thereon, and (ii) recover from the Fisher Parties Buyer’s actual damages
occasioned by the Fisher Parties’ breach, including without limitation,
attorneys fees and costs, bank commitment fees, due diligence costs and other
expenses reasonably incurred by Buyer in attempting to consummate the
transaction contemplated by this Agreement; provided, however, the amount Buyer
shall be entitled to recover pursuant to this Section 11.2(b)(ii) shall not
exceed $1,600,000.
          (c) If a Fisher Party is the terminating party of this Agreement and
such termination is pursuant to Section 11.1(f) above and each Fisher Party is
not in material default of its obligations under this Agreement and has not
breached in any material respect its representations and warranties hereunder
and there shall have been no Material Adverse Effect,

58



--------------------------------------------------------------------------------



 



then the Fisher Parties shall be entitled to receive as liquidated damages
(i) the Escrow Deposit (including all interest or other proceeds earned thereon,
less any compensation due to the Escrow Agent) and (ii) the Fisher Parties’
actual attorneys fees in attempting to consummate the transactions contemplated
by this Agreement, which amounts shall be substantiated by the Fisher Parties to
the reasonable satisfaction of the Buyer. Such liquidated damages shall be the
Fisher Parties’ sole and exclusive remedy and shall be in lieu of any other
remedies at law or in equity to which the Fisher Parties might otherwise be
entitled due to Buyer’s wrongful failure to consummate the transactions
contemplated by this Agreement. Buyer and the Fisher Parties each acknowledges
and agrees that the liquidated damage amount is reasonable in light of the
anticipated harm which would be caused by Buyer’s breach of this Agreement, the
difficulty of proof of loss, the inconvenience and non-feasibility of otherwise
obtaining an adequate remedy, and the value of the transactions to be
consummated hereunder. The parties agree that the liquidated damages provided in
this Section are intended to limit the claims that the Fisher Parties may have
against Buyer in the circumstances described herein.
     11.3 Further Assurances. From time to time after the Closing Date, upon the
reasonable request of Buyer, any Fisher Party shall execute and deliver, or
cause to be executed and delivered, such further instruments of conveyance,
assignment and transfer and take such further action as Buyer may reasonably
request in order more effectively to sell, assign, convey, transfer, reduce to
possession and record title to any of the Purchased Assets. The Fisher Parties
agree to cooperate with Buyer in all reasonable respects to assure to Buyer the
continued title to and possession of the Purchased Assets in the condition and
manner contemplated by this Agreement.
     11.4 Schedules. Any disclosure with respect to a Section of this Agreement
requires a specific reference in the Schedules to such Section of the Agreement
to which any such disclosure applies, and no disclosure shall be deemed to apply
with respect to any Section to which it does not expressly apply.
     11.5 Survival. The obligations to indemnify contained in Article 9 hereof,
the agreements contained herein, the representations and warranties made in this
Agreement or made pursuant hereto shall survive the Closing and the consummation
of the transactions contemplated by this Agreement, and shall survive any
independent investigation by Buyer or Seller, and any dissolution, merger or
consolidation of Buyer or Seller and shall bind the legal representatives,
assigns and successors of Buyer and Seller.
     11.6 Entire Agreement; Amendment; and Waivers. This Agreement and the
documents referred to herein and to be delivered pursuant hereto constitute the
entire agreement between the parties pertaining to the subject matter hereof,
and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions of the parties, whether oral or written, and there
are no warranties, representations or other agreements between the parties in
connection with the subject matter hereof, except as specifically set forth
herein. No amendment, supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision or breach of this Agreement,
whether or not similar, unless otherwise expressly provided.

59



--------------------------------------------------------------------------------



 



     11.7 Expenses. Except as otherwise specifically provided herein, whether or
not the transactions contemplated by this Agreement are consummated, each of the
parties hereto shall pay the fees and expenses of its respective counsel,
accountants and other experts incident to the negotiation and preparation of
this Agreement and consummation of the transactions contemplated hereby.
     11.8 Benefit; Assignment. This Agreement shall be binding upon and inure to
the benefit of and shall be enforceable by Buyer and Seller and their respective
proper successors and assigns. This Agreement may not be assigned by Buyer to
another party without the prior written consent of Seller, which consent will
not be unreasonably withheld; provided, however, that (a) Buyer may assign this
Agreement to any entity or entities which are Affiliates of Buyer or which are
direct or indirect subsidiaries of Buyer, and (b) no such assignment to such
Affiliates or subsidiaries shall relieve Buyer of its obligations hereunder.
With respect to any permitted assignment hereunder, the parties shall reasonably
cooperate to take actions necessary to effectuate such assignment, including but
not limited to cooperating in any appropriate filings with the FCC or other
governmental authorities. Upon prior written notice to Seller, Buyer may make an
assignment of its rights hereunder to any third party or to a voting trust
solely in connection with the transactions contemplated by the Great Falls
Waiver; provided, however, that failure to provide such notice shall not
invalidate such assignment.
     11.9 Confidentiality; Public Announcements.
          (a) Buyer agrees that prior to Closing, Buyer and its agents and
representatives shall not use for its or their own benefit (except when required
by law and except for use in connection with Buyer’s financing of the
transactions contemplated by, and Buyer’s investigation of the Stations and its
assets in connection with, this Agreement), and shall hold in strict confidence
and not disclose: (i) any data or information relating to Seller, their
affiliates or the Stations obtained from Seller or any of its directors,
officers, employees, agents or representatives in connection with this
Agreement; or (ii) any data and information relating to the business, customers,
financial statements, conditions or operations of the Stations, in each case
which is confidential in nature and not generally known to the public (clauses
(i) and (ii) together, “Seller’s Information”). If the transactions contemplated
in this Agreement are not consummated for any reason, Buyer shall return to
Seller all data, information and any other written material (including, without
limitation, material in electronic form) obtained by Buyer from Seller in
connection with the transactions contemplated by this Agreement and any copies,
summaries or extracts thereof, and shall refrain from disclosing any of Seller’s
Information to any third party or using any of Seller’s Information for its own
benefit or that of any other Person.
          (b) Seller agrees that Seller and their respective agents and
representatives shall not use for their own benefit (except when required by law
and except for use in connection with their respective investigations and
reviews of Buyer in connection with this Agreement), and shall hold in strict
confidence and not disclose: (i) any data or information relating to Buyer or
its affiliates obtained from Buyer, or from any of its directors, officers,
employees, agents or representatives, in connection with this Agreement; or
(ii) any data and information relating to the business, customers, financial
statements, conditions or operations of Buyer which is confidential in nature
and not generally known to the public (clauses (i) and (ii) together

60



--------------------------------------------------------------------------------



 



“Buyer’s Information”). If the transactions contemplated in this Agreement are
not consummated for any reason, Seller shall return to Buyer all data,
information and any other written material (including, without limitation,
material in electronic form) obtained by Seller from Buyer in connection with
this transaction and any copies, summaries or extracts thereof and shall refrain
from disclosing any of Buyer’s Information to any third party or using any of
Buyer’s Information for its own benefit or that of any other Person.
          (c) Prior to Closing, except as otherwise required by law or
regulation or by the rules, regulations or policies of any national securities
exchange or association, no party hereto will make any public announcement
regarding the transactions described in this Agreement without the prior consent
of the other parties hereto, which consent will not be unreasonably withheld,
conditioned or delayed.
     11.10 Exclusivity. The Fisher Parties will not, after the date hereof:
(a) solicit, initiate or encourage the submission of any proposal or offer from
any Person relating to (i) the liquidation, dissolution, sale of assets or
stock, or recapitalization of, (ii) merger or consolidation with or into,
(iii) acquisition or purchase of assets of (other than in the ordinary course of
business) or any equity interest in, or (iv) similar transaction or business
combination, involving any Station (each, an “Alternative Transaction”), or
(b) institute, pursue, or engage in any discussions, negotiations, or agreements
with any Person concerning any of the foregoing, or (c) furnish any information
with respect to any effort or attempt by any other Person to do any of the
foregoing. The Fisher Parties will immediately notify Buyer of any offer
received from third parties regarding an Alternative Transaction.
     11.11 Notices. All communications or notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been given at the
earlier of (i) the date when sent by telecopy or facsimile machine to the number
shown below, or (ii) the business day after being properly deposited for
delivery by commercial overnight delivery service, prepaid, or (iii) five
(5) days after deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested, and addressed as follows, unless and
until either of such parties notifies the other in accordance with this Section
of a change of address or change of telecopy number:

         
 
  If to Buyer:   Cherry Creek Radio LLC
 
      501 South Cherry Street, Suite 480
 
      Denver, CO 80246
 
      Attention:       Joe Schwartz
 
      Telecopy No.: (303) 468-6555
 
       
 
  With a copy to:   Lord, Bissell & Brook LLP
 
      1900 The Proscenium
 
      1170 Peachtree St., N.E.
 
      Atlanta, Georgia 30309
 
      Attention:       Neil H. Dickson, Esq.
 
      Telecopy No.: (404) 872-5547
 
       
 
  If to the
Fisher Parties:   Fisher Communications Inc.

61



--------------------------------------------------------------------------------



 



         
 
      100 4th Avenue North, Suite 440
 
      Seattle, WA 98109
 
      Attention:       Colleen B. Brown
 
      Telecopy No.: (206) 404-6783
 
       
 
  With a copy to:   Graham & Dunn
 
      1420 Fifth Avenue, 33rd Floor
 
      Seattle, WA 98101
 
      Attention:       Jack G. Strother, Esq.
 
      Telecopy No.: (206) 340-9599

     11.12 Counterparts; Headings. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same Agreement. The Table of Contents
and Article and Section headings in this Agreement are inserted for convenience
of reference only and shall not constitute a part hereof.
     11.13 Income Tax Position. Neither Buyer nor Seller shall take a position
for income tax purposes which is inconsistent with this Agreement.
     11.14 Severability. If any provision, clause or part of this Agreement or
the application thereof under certain circumstances is held invalid, or
unenforceable, the remainder of this Agreement, or the application of such
provision, clause or part under other circumstances, shall not be affected
thereby.
     11.15 Electronic Notices, Signatures or Records. For purposes of providing
notices required or permitted by this Agreement, waiving any right under this
Agreement, or amending any term of this Agreement and notwithstanding any law
recognizing electronic signatures or records, “a writing signed,” “in writing”
and words of similar meaning, shall mean only a writing in a tangible form
bearing an actual “wet” signature in ink manually applied by the person
authorized by the respective party, unless both parties agree otherwise by
making a specific reference to this Section.
     11.16 Legal Actions.
          (a) This Agreement shall be construed and interpreted according to the
laws of the State of Colorado, without regard to the conflict of law principles
thereof.
          (b) If either Seller or Buyer initiates any legal action or lawsuit
against the other involving this Agreement, the prevailing party in such action
or suit shall be entitled to receive reimbursement from the other party for all
reasonable attorneys’ fees and other costs and expenses incurred by the
prevailing party in respect of that litigation, including any appeal, and such
reimbursement maybe included in the judgment or final order issued in such
proceeding. Any award of damages following judicial remedy as a result of the
breach of this Agreement or any if its provisions shall include an award of
prejudgment interest from the date of the breach at the maximum rate of interest
allowed by the law.
[Signatures on following page]

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Purchase and Sale
Agreement as of the day and year first above written.

                  “BUYER”    
 
                CHERRY CREEK RADIO LLC    
 
           
 
  By:   /s/ Joseph D. Schwartz    
 
  Name:  
Joseph D. Schwartz 
   
 
  Its:   President / CEO     
 
           
 
                “SELLER”    
 
                FISHER RADIO REGIONAL GROUP INC.    
 
           
 
  By:   /s/ Robert C. Bateman    
 
  Name:  
Robert C. Bateman
   
 
  Its:   Vice President, Finance    
 
           
 
                “PARENT”    
 
                FISHER COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ Robert C. Bateman     
 
  Name:  
Robert C. Bateman 
   
 
  Its:   Senior VP & CFO    
 
           

 